Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 1 of 105 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



  DUSTIN WELLER, Derivatively on Behalf     Civil Action No.
  of INOGEN, INC.,

                       Plaintiff,

  v.

  SCOTT WILKINSON, ALISON K.
  BAUERLEIN, HEATH LUKATCH,                 VERIFIED STOCKHOLDER
  RAYMOND O. HUGGENBERGER,                  DERIVATIVE COMPLAINT FOR
  BENJAMIN M. ANDERSON-RAY, SCOTT           VIOLATIONS OF FEDERAL
                                            SECURITIES LAWS, BREACH OF
  A. BEARDSLEY, LOREN L.
                                            FIDUCIARY DUTY, WASTE OF
  MCFARLAND, HEATHER D. RIDER, R.           CORPORATE ASSETS, AND UNJUST
  SCOTT GREER,                              ENRICHMENT
                       Defendants,

  and

  INOGEN, INC., a Delaware corporation,     JURY DEMAND

                       Nominal Defendant.




00587509
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 2 of 105 PageID #: 2




           Plaintiff Dustin Weller (“Plaintiff”), by his attorneys, submits this Verified Stockholder

Derivative Complaint for Violations of Federal Securities Laws, Breach of Fiduciary Duty, Waste

of Corporate Assets, and Unjust Enrichment, derivatively on behalf of and for the benefit of

Nominal Defendant Inogen, Inc. (“Inogen” or the “Company”). Plaintiff makes these allegations

upon personal knowledge as to those matters concerning himself, and, as to all other matters, upon

the investigation of counsel, which includes without limitation: (i) review and analysis of public

filings with the United States Securities and Exchange Commission (“SEC”); (ii) review and

analysis of press releases, news reports, analyst reports, industry reports, investor conference call

transcripts, and other information available in the public domain; and (iii) review and analysis of

filings in federal court, including pleadings in the related securities fraud class action, In re Inogen,

Inc. Sec. Litig., C.A. 2:19-cv-01643-FMO-AGR (C.D. Cal.) filed March 6, 2019 (the “Securities

Class Action”).

I.         NATURE AND SUMMARY OF ACTION

           1.     This is a stockholder derivative action brought on behalf of and for the benefit of

Inogen that seeks to redress wrongdoing by the Company’s board of directors (the “Board”) and

certain of its senior officers. From at least November 7, 2017 and continuing through the present

(the “Relevant Period”), the Individual Defendants (defined below) breached their fiduciary duties

owed to Inogen and its stockholders and committed other violations of state and federal law by,

inter alia, causing the Company to issue materially false and misleading statements and/or omit

material information from its public filings and communications with analysts and investors, the

disclosure of which would have made such filings and communications not misleading. By and

through the Individual Defendants’ violations of law, Inogen has sustained and will continue to

sustain damages, including billions of dollars in losses to the Company’s market capitalization, as



00587509                                           2
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 3 of 105 PageID #: 3




well as significant harm to its reputation, goodwill, and standing in the business community.

Moreover, the Individual Defendants’ wrongdoing has exposed the Company to hundreds of

millions of dollars in potential liability from the Securities Class Action, and the significant costs

incurred (and to be incurred) in connection with the litigation and potential resolution of that

action.

           2.    Inogen is a medical technology company that primarily develops, manufactures,

and markets portable oxygen concentrators (sometimes referred to as “POCs”) for patients,

physicians (and other clinicians), and third-party payors in the United States and internationally.

In 2017, the Company proclaimed itself as “the leading worldwide manufacturer of portable

oxygen concentrators.” The Company offers both portable and stationary devices that deliver

supplemental long-term oxygen therapy (“LTOT”) to patients suffering from chronic respiratory

conditions. The Company derives its sales primarily through its three business segments: (i) direct-

to-consumer (“DTC”); (ii) domestic business-to-business (“B2B”); and (iii) international.

           3.    Throughout 2017 and 2018, Inogen attempted to distinguish itself from other U.S.

oxygen therapy providers by expanding and focusing it sales efforts on higher margin, cash DTC

sales.      The results of this effort appeared impressive and, according to Inogen’s senior

management, were attributable to the acumen of its then-rapidly expanding salesforce. But this

was a lie. Even though long-term oxygen therapy via rental of Inogen’s POCs is an approved

Medicare expense, the Company’s sales representatives were trained to deceive sick and often

elderly customers into paying the premium retail price out-of-pocket to purchase a POC device.

The Individual Defendants concealed from investors that the revenues from these misleading

“higher margin, cash DTC sales” would not be sustainable.




00587509                                          3
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 4 of 105 PageID #: 4




           4.     The Individual Defendants also caused the Company to falsely portray the potential

size of the POC market and the associated growth opportunities available to the Company. The

Individual Defendants conveyed that Inogen’s Total Addressable Market (“TAM”) for its devices

was three million patients and growing at a rate of 7% to 10% per year. However, this estimate

was based on distortions of Medicare and other unreliable data, including overstated estimates of

the number of patients with Chronic Obstructive Pulmonary Disease (“COPD”), the primary

indication for long-term oxygen therapy patients. The Individual Defendants furthered this

narrative of the largely untapped potential market by falsely claiming that only a small portion of

the TAM, in the range of 7% to 12%, was already penetrated by portable oxygen concentrator

devices. Given this enormous opportunity, the Individual Defendants conveyed that by adding

additional sales representatives and increasing its marketing budget, Inogen would generate

additional sales at the same rates as its previous infusions of sales and marketing investments.

           5.     During the Relevant Period, the Individual Defendants caused Inogen to make false

and misleading representations to the public regarding the purported strength of its business

metrics and growth opportunities. Specifically, the Individual Defendants failed to disclose the

following adverse facts (“Undisclosed Facts”), among others, in order to mislead investors:

                  (a)    that the size of and growth rate of Inogen’s TAM was overstated and the

           underlying basis for calculating TAM was flawed;

                  (b)    that POC market penetration was only 6% to 12%, and that potential POC

           penetration would be 90% of the ambulatory supplemental LTOT market and 65% of the

           overall LTOT market;

                  (c)    that the growth in Inogen’s DTC sales was misleadingly attributed to the

           strong sales acumen of the Company’s salesforce when it really was due in large part to



00587509                                          4
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 5 of 105 PageID #: 5




           abusive sales tactics designed to deceive the Company’s sick and predominantly senior

           customer base;

                  (d)       that Inogen was facing a serious risk of losing its Medicare license due to

           existing fraudulent and abusive sales tactics;

                  (e)       that Inogen could not abandon the significantly larger Medicare

           reimbursement rental market while continuing to sustain its sales growth;

                  (f)       that the growth opportunity for its B2B sales to home medical equipment

           (“HME”) providers was overstated, as it was inflated, unsustainable, and would necessarily

           erode DTC sales;

                  (g)       that Inogen lacked effective controls necessary to: (i) prevent misconduct

           by its growing sales staff and its distributors; (ii) protect the integrity of the public

           statements made by and on behalf of the Company; (iii) stop its employees and directors

           from violating its Code of Ethics and Conduct; and (iv) ensure compliance with all

           applicable laws and regulations; and

                  (h)       as a result of the foregoing, statements about the Company’s business

           operations, financial health, growth prospects, and the adequacy of its internal controls,

           were materially false and misleading and/or lacked a reasonable basis at all relevant times.

           6.     The Individual Defendants’ misconduct did not end there. During the Relevant

Period, Inogen’s Board authorized the filing of proxy statements with the SEC—specifically, the

2018 and 2019 Proxy Statements—which also failed to disclose, inter alia, the true size and scope

of Inogen’s TAM for its oxygen concentrators; the true basis for its TAM determinations; that the

Company’s sales success was misattributed to the skill of its salesforce, when the true reason lay

in dishonest sales techniques used to manipulate customers to pay Inogen’s higher prices; that



00587509                                             5
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 6 of 105 PageID #: 6




Inogen’s reported growth in B2B domestic sales to HME suppliers was exaggerated and

unsustainable, and that such growth harmed its direct-to-consumer sales growth; that proportion

of the Company’s sales attributable to Medicare’s steadier market was overstated; and Inogen

failed to maintain adequate internal controls.

           7.    When the full extent of the Company’s false and misleading statements eventually

came to light, Inogen’s stock price declined by a shocking 78% between November 6, 2018 and

August 7, 2019, representing a loss of more than $3.3 billion in market capitalization.

           8.    Company insiders, on the other hand, did not fare as poorly. Prior to these

disclosures, with knowledge of the adverse, material nonpublic information, certain of the

Individual Defendants unloaded approximately 291,250 shares of Company stock at artificially

inflated prices, pocketing over $43.9 million in unlawful profits.

           9.    As a direct result of this unlawful course of conduct, the Company is now the

subject of the Securities Class Action. The Securities Class Action asserts claims under sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) against Inogen and

the several of its top executives in connection with the Company’s improper and misleading

statements.

           10.   The Board has not, and will not, commence litigation against the Individual

Defendants named in this complaint, let alone vigorously prosecute such claims, because they face

a substantial likelihood of liability to Inogen for authorizing or failing to correct the false and

misleading statements alleged herein, and for failing to correct and/or implement the necessary

policies procedures, and internal controls to prevent the harm to the Company that has occurred.

Accordingly, a pre-suit demand upon the Board is a useless and futile act. Thus, Plaintiff rightfully




00587509                                         6
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 7 of 105 PageID #: 7




brings this action to vindicate the Company’s rights against its wayward fiduciaries and hold them

responsible for the damages they have caused to Inogen and its stockholders.

II.        JURISDICTION AND VENUE

           11.   Pursuant to 28 U.S.C. § 1331 and section 27 of the Exchange Act (15 U.S.C.

§ 78aa), this Court has jurisdiction over the claims asserted herein for violations of sections 14(a)

and 10(b) of the Exchange Act. This Court has supplemental jurisdiction over the remaining

claims under 28 U.S.C. § 1367.

           12.   This Court has personal jurisdiction over each defendant because each defendant

either (i) is a Delaware corporation conducting business and maintaining operations in this District,

(ii) has expressly or implicitly consented to personal jurisdiction through, among other things, a

forum selection clause, or (iii) is an individual who is either present in this District for jurisdictional

purposes or has, directly and indirectly, used the means and instrumentalities of interstate

commerce, including, but not limited to, the United States mails, interstate telephone

communications, and the facilities of the national securities exchanges and markets, such that each

defendant has sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

           13.   Venue is proper in this jurisdiction pursuant to section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b) because Inogen is a Delaware corporation.

III.       PARTIES

           A.    Plaintiff

           14.   Plaintiff Dustin Weller is a current stockholder of Inogen and has continuously

owned shares in the Company since December 2016.




00587509                                            7
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 8 of 105 PageID #: 8




           B.    Nominal Defendant

           15.   Nominal Defendant Inogen is a Delaware corporation with its principal executive

offices located at 326 Bollay Drive, Goleta, California 93117. Since the Company’s incorporation

on November 27, 2001, it has been primarily engaged in the development, manufacture, and sale

of portable oxygen concentrators for the treatment of chronic respiratory conditions. As of July 31,

2019, the Company had approximately 21,933,758 shares outstanding. The Company’s common

stock trades on the NASDAQ Global Select Market under the ticker symbol “INGN.”

           C.    Individual Defendants

           16.   Defendant Scott Wilkinson has served as Inogen’s Chief Executive Officer

(“CEO”) since March 2017 and as a director of the Company since January 2017. He previously

served as Inogen’s President and Chief Operating Officer (“COO”) from January 2016 until

March 2017, and Executive Vice President of Sales and Marketing from approximately 2008

to 2015. Wilkinson is named as a defendant in the related Securities Class Action. Wilkinson

knowingly, recklessly, and/or with gross negligence made (or caused to be made) improper

statements in Inogen’s press releases, public filings, and other public statements about Inogen’s

business metrics, growth opportunities, and the adequacy of its internal controls. Wilkinson also

violated section 14(a) of the Exchange Act by negligently making misleading statements in the

Company’s 2018 and 2019 Proxy Statements. According to the 2019 Proxy Statement, as of

March 15, 2019, Wilkinson beneficially owned 209,733 shares of the Company’s common stock

or approximately $19.9 million in Company stock. Additionally, while the price of Inogen stock

was artificially inflated, and while Wilkinson was in possession of material, adverse nonpublic

information about the Company as alleged herein, he sold 57,037 shares of his personally-held

Company stock, for which he received $8,555,054. His insider sales, which were made before

certain of the Company’s material misstatements and omissions were exposed, establish, in part,

00587509                                         8
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 9 of 105 PageID #: 9




his motive in facilitating and participating in the scheme to cheat the Company and its

stockholders. In 2017 and 2018, Inogen paid Wilkinson total compensation of $2,848,366 and

$2,687,338, respectively.

           17.   Defendant Alison K. Bauerlein, who is one of the Company’s founders, has served

as Inogen’s Chief Financial Officer (“CFO”) since 2009 and Executive Vice President, Finance

since 2014. Bauerlein is named as a defendant in the related Securities Class Action. Bauerlein

knowingly, recklessly, and/or with gross negligence made (or caused to be made) improper

statements in Inogen’s press releases, public filings, and other public statements about Inogen’s

business metrics, growth opportunities, and the adequacy of its internal controls. According to the

2019 Proxy Statement, as of March 15, 2019, Bauerlein beneficially owned 217,685 shares of the

Company’s common stock or approximately $20.7 million in Company stock. Additionally, while

the price of Inogen stock was artificially inflated, and while Bauerlein was in possession of

material, adverse nonpublic information, she sold 84,260 shares of her personally-held Company

stock, for which she received $10,578,748. Her insider sales, which were made before certain of

the Company’s material misstatements and omissions were exposed, establish, in part, her motive

in facilitating and participating in the scheme to cheat the Company and its stockholders. In 2017

and 2018, Inogen paid Bauerlein total compensation of $1,157,236 and $1,242,433, respectively.

           18.   Defendant Heath Lukatch has served as Chairperson of the Board of the Company

since 2008, as a director since 2006, and as a member of the Compensation, Nominating and

Governance Committee (“CN&G Committee”) since at least 2013.                 Lukatch knowingly,

recklessly, and/or with gross negligence made (or caused to be made) improper statements in

Inogen’s press releases, public filings, and other public statements about Inogen’s business

metrics, growth opportunities, and the adequacy of its internal controls. Lukatch also violated



00587509                                        9
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 10 of 105 PageID #: 10




 section 14(a) of the Exchange Act by negligently making misleading statements in the Company’s

 2018 and 2019 Proxy Statements. According to the 2019 Proxy Statement, as of March 15, 2019,

 Lukatch beneficially owned 33,318 shares of the Company’s common stock or approximately

 $3.2 million in Company stock. Additionally, while the price of Inogen stock was artificially

 inflated, and while Lukatch was in possession of material, adverse nonpublic information, he sold

 8,000 shares of his personally-held Company stock, for which he received $1,248,309. His insider

 sales, which were made before certain of the Company’s material misstatements and omissions

 were exposed, establish, in part, his motive in facilitating and participating in the scheme to cheat

 the Company and its stockholders. In 2017 and 2018, Inogen paid Lukatch total compensation of

 $435,618 and $296,238, respectively.

            19.   Defendant Raymond O. Huggenberger has served as a director of the Company

 since 2008. He previously served as Inogen’s President from January 2008 until January 2016,

 and as the Company’s CEO between January 2008 and March 2017. Huggenberger knowingly,

 recklessly, and/or with gross negligence made (or caused to be made) improper statements in

 Inogen’s press releases, public filings, and other public statements about Inogen’s business

 metrics, growth opportunities, and the adequacy of its internal controls. Huggenberger also

 violated section 14(a) of the Exchange Act by negligently making misleading statements in the

 Company’s 2018 and 2019 Proxy Statements. According to the 2019 Proxy Statement, as of

 March 15, 2019, Huggenberger beneficially owned 89,584 shares of the Company’s common

 stock or approximately $8.5 million in Company stock. Additionally, while the price of Inogen

 stock was artificially inflated, and while Huggenberger was in possession of material, adverse

 nonpublic information, he sold 120,106 shares of his personally-held Company stock, for which

 he received $19,763,206. His insider sales, which were made before certain of the Company’s



 00587509                                         10
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 11 of 105 PageID #: 11




 material misstatements and omissions were exposed, establish, in part, his motive in facilitating

 and participating in the scheme to cheat the Company and its stockholders. In 2017 and 2018,

 Inogen paid Huggenberger total compensation of $448,836 and $223,738, respectively.

            20.   Defendant Benjamin M. Anderson-Ray has served as a director of the Company

 since 2013 and as a member of the Board’s Audit Committee since 2013. Anderson-Ray

 knowingly, recklessly, and/or with gross negligence made (or caused to be made) improper

 statements in Inogen’s press releases, public filings, and other public statements about Inogen’s

 business metrics, growth opportunities, and the adequacy of its internal controls. Anderson-Ray

 also violated section 14(a) of the Exchange Act by negligently making misleading statements in

 the Company’s 2018 and 2019 Proxy Statements. According to the 2019 Proxy Statement, as of

 March 15, 2019, Anderson-Ray beneficially owned 31,505 shares of the Company’s common

 stock or approximately $3 million in Company stock. Additionally, while the price of Inogen

 stock was artificially inflated, and while Anderson-Ray was in possession of material, adverse

 nonpublic information, he sold 4,000 shares of his personally-held Company stock, for which he

 received $689,980. His insider sales, which were made before certain of the Company’s material

 misstatements and omissions were exposed, establish, in part, his motive in facilitating and

 participating in the scheme to cheat the Company and its stockholders. In 2017 and 2018, Inogen

 paid Anderson-Ray total compensation of $329,030 and $233,238, respectively.

            21.   Defendant Scott A. Beardsley has served as a director of the Company and as a

 member of the CN&G Committee since January 2017. Beardsley knowingly, recklessly, and/or

 with gross negligence made (or caused to be made) improper statements in Inogen’s press releases,

 public filings, and other public statements about Inogen’s business metrics, growth opportunities,

 and the adequacy of its internal controls. Beardsley also violated section 14(a) of the Exchange



 00587509                                       11
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 12 of 105 PageID #: 12




 Act by negligently making misleading statements in the Company’s 2018 and 2019 Proxy

 Statements. Inogen does not pay any compensation to Beardsley because he has expressly

 “waive[d] any right to compensation for [his] service on the Board or any committee thereof.”

 However, Beardsley is also a Managing Partner of Novo Ventures (US), a consulting company

 and subsidiary of Novo Holdings A/S (“Novo”). Beardsley purportedly “is not deemed to be a

 beneficial owner of, nor does he have a reportable pecuniary interest in, the shares held by Novo

 Holdings A/S.” According to the 2019 Proxy Statement, as of March 15, 2019, Novo beneficially

 owned more shares of Inogen than any other company or individual, with 3,549,320 shares or

 16.19% of the Company’s total outstanding shares.

            22.   Defendant Loren L. McFarland has served as a director of the Company and as a

 member of the Audit Committee since 2013. McFarland knowingly, recklessly, and/or with gross

 negligence made (or caused to be made) improper statements in Inogen’s press releases, public

 filings, and other public statements about Inogen’s business metrics, growth opportunities, and the

 adequacy of its internal controls. McFarland also violated section 14(a) of the Exchange Act by

 negligently making misleading statements in the Company’s 2018 and 2019 Proxy Statements.

 According to the 2019 Proxy Statement, as of March 15, 2019, McFarland beneficially owned

 46,403 shares of the Company’s common stock or approximately $4.4 million in Company stock.

 Additionally, while the price of Inogen stock was artificially inflated, and while McFarland was

 in possession of material, adverse nonpublic information, he sold 8,125 shares of his personally-

 held Company stock, for which he received $1,390,889. His insider sales, which were made before

 certain of the Company’s material misstatements and omissions were exposed, establish, in part,

 his motive in facilitating and participating in the scheme to cheat the Company and its




 00587509                                        12
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 13 of 105 PageID #: 13




 stockholders. In 2017 and 2018, Inogen paid McFarland total compensation of $387,850 and

 $236,238, respectively.

            23.   Defendant Heather D. Rider has served as a director of the Company since

 August 2014, as a member of the CN&G Committee since August 2014, and as its Chair since

 January 2018. Rider knowingly, recklessly, and/or with gross negligence made (or caused to be

 made) improper statements in Inogen’s press releases, public filings, and other public statements

 about Inogen’s business metrics, growth opportunities, and the adequacy of its internal controls.

 Rider also violated section 14(a) of the Exchange Act by negligently making misleading statements

 in the Company’s 2018 and 2019 Proxy Statements. According to the 2019 Proxy Statement, as

 of March 15, 2019, Rider beneficially owned 26,489 shares of the Company’s common stock or

 approximately $2.5 million in Company stock. Additionally, while the price of Inogen stock was

 artificially inflated, and while Rider was in possession of material, adverse nonpublic information,

 she sold 9,722 shares of her personally-held Company stock, for which she received $1,696,905.

 Her insider sales, which were made before certain of the Company’s material misstatements and

 omissions were exposed, establish, in part, her motive in facilitating and participating in the

 scheme to cheat the Company and its stockholders. In 2017 and 2018, Inogen paid Rider total

 compensation of $327,030 and $240,238, respectively.

            24.   Defendant R. Scott Greer has served as a director of the Company since

 August 2015 and as Chair of the Audit Committee since January 1, 2018. The Board considers

 Greer the “audit committee financial expert” as described in applicable rules and regulations of

 the SEC. Greer knowingly, recklessly, and/or with gross negligence made (or caused to be made)

 improper statements in Inogen’s press releases, public filings, and other public statements about

 Inogen’s business metrics, growth opportunities, and the adequacy of its internal controls. Greer



 00587509                                        13
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 14 of 105 PageID #: 14




 also violated section 14(a) of the Exchange Act by negligently making misleading statements in

 the Company’s 2018 and 2019 Proxy Statements. According to the 2019 Proxy Statement, as of

 March 15, 2019, Greer beneficially owned 60,692 shares of the Company’s common stock or

 approximately $5.8 million in Company stock. In 2017 and 2018, Inogen paid Greer total

 compensation of $329,030 and $240,738, respectively.

            25.      Defendants Wilkinson, Lukatch, Huggenberger, Anderson-Ray, Beardsley,

 McFarland, Rider, and Greer are collectively referred to as the “Director Defendants.” Defendants

 Anderson-Ray, McFarland, and Greer are collectively referred to as the “Audit Committee

 Defendants.” Defendants Lukatch, Beardsley, and Rider are collectively referred to as the “CN&G

 Committee Defendants.” Defendants Wilkinson and Bauerlein are collectively referred to as the

 “Securities Class Action Defendants.” Defendants Wilkinson, Bauerlein, Lukatch, Huggenberger,

 Anderson-Ray, McFarland, and Rider are collectively referred to as the “Insider Selling

 Defendants.” All of the foregoing individuals are sometimes collectively referred to herein as the

 “Individual Defendants.”

 IV.        DEFENDANTS’ DUTIES

            A.       The Individual Defendants’ Fiduciary Duties

            26.      By virtue of their positions as officers and/or directors of Inogen and because of

 their responsibility and obligation to control the business and corporate affairs of the Company,

 the Individual Defendants owed, and continue to owe, the Company and its stockholders the

 fiduciary obligations of good faith, loyalty, due care, and candor and were, and are, required to use

 their utmost ability to control and manage the Company in a just, honest, fair, and equitable

 manner.          Each Individual Defendant owed, and continues to owe, the Company and its

 stockholders the fiduciary duty to exercise good faith and diligence in the administration of the



 00587509                                            14
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 15 of 105 PageID #: 15




 affairs of the Company, as well as the highest obligations of fair dealing and not to act in

 furtherance of their personal interest or benefit.

            27.   Because of their positions of control and authority as officers and/or directors of

 Inogen, the Individual Defendants were able to, and did, directly and/or indirectly, exercise control

 over the wrongful acts complained of herein. Because of their advisory, executive, managerial,

 and/or directorial positions with Inogen, each of the Individual Defendants had knowledge of

 material nonpublic information about the Company. In addition, as officers and/or directors of a

 publicly-held company, the Individual Defendants had and continue to have a duty to promptly

 disseminate accurate and truthful information regarding the Company’s business, operations, and

 prospects so as to ensure the market price of the Company’s stock is based on truthful and accurate

 information.

            28.   At all times relevant hereto, each of the Individual Defendants was the agent of

 each of the other Individual Defendants and of Inogen and was acting within the course and scope

 of such agency.

            29.   To discharge their duties, the Individual Defendants were, and are, required to

 exercise reasonable and prudent oversight and supervision over the management, policies,

 practices, and controls of Inogen. By virtue of such duties, the Individual Defendants were, and

 are, required to, among other things:

                  a.     exercise good faith to ensure that the Company is operated in a diligent,
                         efficient, honest, and prudent manner and in accordance with all applicable
                         laws (including federal and state laws, government rules and regulations,
                         and the Company’s certificate of incorporation and bylaws);

                  b.     neither violate nor knowingly permit any officer, director, or employee of
                         Inogen to violate any applicable laws, rules, or regulations;

                  c.     remain informed as to the status of Inogen’s operations, and upon receipt or
                         notice of information of imprudent or unsound practices, to make a


 00587509                                             15
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 16 of 105 PageID #: 16




                         reasonable inquiry in connection thereto and to take steps to correct such
                         conditions or practices;

                  d.     establish and maintain systematic and accurate records and reports of the
                         business and affairs of Inogen and procedures for the reporting of the
                         Company’s business and affairs to the Board and to periodically investigate,
                         or cause independent investigation to be made of, said reports and records;

                  e.     maintain and implement an adequate, functioning system of internal
                         controls, such that the affairs and operations of Inogen are conducted in
                         accordance with all applicable laws, rules, and regulations; and

                  f.     truthfully and accurately inform and guide investors and analysts with
                         respect to the business operations of the Company.

            B.    Duties Pursuant to the Company’s Code of Ethics and Conduct

            30.   The Individual Defendants are also bound by the Company’s Code of Ethics and

 Conduct (the “Code of Ethics”), which applies to all Inogen directors and employees (including

 officers). Every director and employee must sign an acknowledgment indicating that he or she has

 read and understands the Code of Ethics.

            31.   Under the section entitled “Highlights of Our Code of Ethics,” the Code of Ethics

 states in relevant part: “[w]e conduct our business professionally and ethically and set up

 mechanisms to prevent fraud,” and “[w]e use all reasonable efforts to ensure that all public

 disclosures, such as financial statements and reports, are full, fair, accurate, timely, and complete.”

            32.   Under the section entitled “Standards of Conduct,” the Code of Ethics states in part:

 “Inogen expects all employees and directors to act with the highest standards of honesty and ethical

 conduct. Inogen considers honest conduct to be conduct that is free from fraud or deception and

 is characterized by truthfulness. I nogen considers ethical conduct to be conduct conforming to

 accepted professional standards of conduct and government regulations and laws.”

            33.   According to the Code of Ethics, the Company’s Executive Management serves on

 the Ethics Committee, and the Director of Regulatory Affairs and Compliance serves as the “Ethics


 00587509                                          16
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 17 of 105 PageID #: 17




 Coordinator.” Further, “[t]he Ethics Coordinator reports to Executive Management any findings,

 concerns, or suggestions for improvement following Ethics Committee meetings or as situations

 arise.” Additionally, “[t]he Ethics Committee will make periodic reports to Inogen’s Audit

 Committee regarding the implementation and effectiveness of this Code as well as the policies and

 procedures put in place to ensure compliance with the Code.”

            34.    Under the section entitled “General Principles Applicable to Employees,” the Code

 of Ethics states in part: “Each employee having any responsibility for, or involvement in, financial

 reporting or accounting must have an appropriate understanding of relevant accounting and

 financial reporting principles, standards, laws, rules, and regulations as well as Inogen’s financial

 and accounting policies, controls and procedures.”

            35.    Under the section entitled “Public Communications and Reports,” the Code of

 Ethics states in part:

            Inogen files reports and other documents with the Securities and Exchange
            Commission, the NASDAQ Global Market, tax authorities, and other governmental
            and regulatory agencies. In addition, from time to time, Inogen makes other public
            announcements, such as issuing press releases.

            Employees involved in the preparation of these reports, documents, or
            announcements are expected to use all reasonable care and efforts to ensure that
            Inogen’s disclosures and presentations are fair, complete, accurate, objective,
            relevant, timely and understandable. In addition, employees are expected to
            comply with Inogen’s disclosure controls and procedures, which are designed to
            ensure full, fair, accurate, timely and understandable disclosure in our public
            reports and communications.

            36.    Under the section entitled “Compliance with Laws, Rules and Regulations,” the

 Code of Ethics states in part:

            Employees and directors must comply with all laws, rules, and regulations
            applicable to Inogen and its business, as well as applicable Inogen policies and
            procedures.

                                            *       *      *


 00587509                                          17
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 18 of 105 PageID #: 18




            Of particular importance is compliance with United States securities laws. Inogen
            has adopted an Insider Trading Compliance Program to help ensure compliance
            with these laws. Violations of those policies will be treated as violations of this
            Code.

            37.    Under the section entitled “Insider Trading,” the Code of Ethics states in part:

            The purpose of Inogen’s insider trading policy is to establish guidelines to ensure
            that all employees and directors comply with laws prohibiting insider trading. No
            employee or director in possession of material, non-public information may trade
            Inogen’s securities (or advise others to trade) from the time they obtain such
            information until after adequate public disclosure of the information has been made.
            Those subject to this Code who knowingly trade Inogen securities while in
            possession of material, non-public information or who tip information to others
            may be subject to appropriate disciplinary and/or enforcement action, which may
            include termination of employment, consistent with applicable laws. Insider
            trading is also a crime.

            38.    Under a section entitled “Disclosure,” the Code of Ethics states in part:

            The information in Inogen’s public communications, including filings with the
            Securities and Exchange Commission, must be full, fair, accurate, timely, and
            understandable. All employees and directors are responsible for acting in
            furtherance of this policy. In particular, each employee and director is responsible
            for complying with Inogen’s disclosure controls and procedures and internal
            controls for financial reporting.

            39.    Under a section entitled “Fair Dealing,” the Code of Ethics states in part:

            Inogen seeks to excel while operating fairly and honestly, never through unethical
            or illegal business practices. Each employee and director should endeavor to deal
            fairly with Inogen’s customers . . . . No employee or director should take unfair
            advantage of anyone through manipulation, concealment, abuse of privileged
            information, misrepresentation of material facts, or any other unfair dealing
            practices.

            40.    Upon information and belief, the Company maintained a Code of Ethics during the

 Relevant Period that imposed the same, or substantially and materially the same or similar, duties

 on the Individual Defendants as those set forth above.




 00587509                                           18
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 19 of 105 PageID #: 19




            C.       Duties Pursuant to the Audit Committee’s Charter

            41.      In addition to the duties discussed above, the Audit Committee Defendants owed

 specific duties to Inogen under the Audit Committee’s Charter (the “Audit Charter”). According

 to the Audit Charter, the Audit Committee’s purpose is to:

            •     provide oversight of all material aspects of the Company’s accounting and financial
                  reporting processes and the audit of the Company’s financial statements;

            •     assist the Board in monitoring (i) the integrity of the Company’s financial statements,
                  (ii) the Company’s internal accounting and financial controls, (iii) the Company’s
                  compliance with legal and regulatory requirements, (iv) the organization and
                  performance of the Company’s internal audit function . . . ;

            •     provide the Board with the results of the Audit Committee’s monitoring and
                  recommendations derived therefrom;

            42.      The Audit Charter charges the Audit Committee Defendants with the following

 duties and responsibilities, among others:

            6. The Audit Committee shall discuss and, as appropriate, review with management
            and the independent auditors the Company’s annual and quarterly financial
            statements and annual and quarterly reports on Forms 10-K and 10-Q, including
            the Company’s disclosures under “Management’s Discussion and Analysis of
            Financial Condition and Results of Operations,” . . .

            7. The Audit Committee shall discuss with management and the independent
            auditors significant financial reporting issues raised and judgments made in
            connection with the preparation of the Company’s financial statements, including
            the review of (i) major issues regarding accounting principles and financial
            statement presentation, . . . and major issues as to the adequacy of the Company’s
            internal controls and any special audit steps adopted in light of material control
            deficiencies; . . . (iv) the type and presentation of information to be included in
            earnings press releases, as well as any financial information and earnings guidance
            to be provided to analysts and rating agencies.

                                               *       *      *

            10. The Audit Committee shall discuss with management and the independent
            auditors any correspondence with regulators or governmental agencies and any
            published reports that raise material issues regarding the Company’s financial
            statements or accounting policies.

                                               *       *      *

 00587509                                             19
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 20 of 105 PageID #: 20




            12. The Audit Committee shall discuss, in a general manner, earnings press
            releases and financial information and earnings guidance to be provided to analysts
            and rating agencies . . . .

                                              *      *       *

            16. The Audit Committee shall review the adequacy and effectiveness of the
            Company’s internal control policies and procedures on a regular basis, including
            the responsibilities, budget and staffing of the Company’s audit function, as well as
            any special audit steps adopted in light of material control deficiencies, through
            inquiry and discussions with the Company’s independent auditors and
            management. In addition, the Audit Committee shall review the reports prepared
            by management, and attested to by the Company’s independent auditors, assessing
            the adequacy and effectiveness of the Company’s internal controls and procedures,
            prior to the inclusion of such reports in the Company’s periodic filings as required
            under SEC rules. The Audit Committee shall review disclosures regarding the
            Company’s internal controls that are required to be included in SEC reports.

                                              *      *       *

            20. The Audit Committee shall monitor compliance with the portions of the
            Company’s code of ethics applicable to its senior financial officers.

                                              *      *       *

            24. The Audit Committee shall make regular reports to the Board, which reports
            shall include any issues that arise with respect to the quality or integrity of the
            Company’s financial statements, the Company’s compliance with legal or
            regulatory requirements, or the performance and independence of the Company’s
            independent auditors.

            43.    Upon information and belief, the Company maintained an Audit Committee

 Charter during the Relevant Period that imposed the same, or substantially and materially the same

 or similar, duties on the members of the Audit Committee as those set forth above.

 V.         BREACHES OF DUTIES

            44.    The conduct of the Individual Defendants described herein involves a knowing and

 culpable violation of their obligations as officers and directors of Inogen, the absence of good faith

 on their part, and a reckless disregard for their duties to the Company that the Individual

 Defendants were aware, or reckless in not being aware, posed a risk of serious injury to the

 Company.
 00587509                                            20
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 21 of 105 PageID #: 21




            45.   The Individual Defendants breached their duty of loyalty and good faith by

 allowing each other to cause, or by themselves causing, the Company to make improper statements

 in Inogen’s press releases, public filings, and other public statements relating to the Company’s

 business, financial prospects, and internal controls. The Individual Defendants knew, or were

 reckless in not knowing, the Undisclosed Facts and that they were making improper statements.

            46.   The Individual Defendants also breached their fiduciary duties by failing to ensure

 that the Company had effective internal controls over its public disclosures and over its sales

 processes so as to prevent (and not encourage) the abusive sales tactics employed by its sales

 representatives and distributors. Notably, the Board was already on notice of internal control

 problems with respect to the Company’s direct-to-consumer sales representatives. In 2015, an

 internal probe of Inogen’s sales staff resulted in a delayed filing of its financial reports with the

 SEC and uncovered that five of its direct-to-consumer sales representatives falsified or improperly

 modified sales and rental documentation, resulting in a $300,000 revenue hit and a

 $100,000 reduction in net income.

            47.   The Insider Selling Defendants further breached their duty of loyalty and good faith

 by selling their personal holdings of Inogen common stock while in possession of material, adverse

 nonpublic information.

            48.   The Individual Defendants had a duty to properly oversee compliance with

 Inogen’s Code of Ethics. The Code of Ethics, which applies to all directors, officers, and

 employees, requires that all public disclosures be full, fair, complete, accurate, objective, relevant,

 timely, and understandable. It also requires that (i) employees and directors comply with all laws,

 rules, and regulations applicable to Inogen and its business, as well as applicable Inogen policies

 and procedures and (ii) no employee or director in possession of material nonpublic information



 00587509                                          21
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 22 of 105 PageID #: 22




 trade Inogen’s securities from the time he or she obtains such information until after adequate

 public disclosure of the information has been made. The Individual Defendants breached their

 duties by failing to comply with, and failing to oversee and require others to comply with, the Code

 of Ethics.

            49.   The Audit Committee members had a duty to properly oversee Inogen’s compliance

 with legal and regulatory requirements, including public disclosure controls and procedure, as well

 as its internal control functions and disclosures. As described herein, the Audit Committee

 Defendants breached their duty of loyalty and good faith by (i) approving or otherwise allowing

 the improper statements, (ii) failing to properly oversee Inogen’s compliance with legal and

 regulatory requirements, and (iii) failing to oversee and implement effective public disclosure and

 sales controls and procedures.

            50.   The Individual Defendants, because of their positions of control and authority as

 officers and/or directors of Inogen, were able to and did, directly or indirectly, exercise control

 over the wrongful acts complained of herein. The Individual Defendants also failed to prevent the

 other Individual Defendants from taking such improper actions.

 VI.        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

            51.   In committing the wrongful acts alleged herein, the Individual Defendants have

 pursued, or joined in the pursuit of, a common course of conduct and have acted in concert with

 and conspired with one another in furtherance of their common plan or design. In addition to the

 wrongful conduct alleged herein as giving rise to primary liability, the Individual Defendants

 further aided and abetted and/or assisted each other in breaching their respective duties.

            52.   During all times relevant hereto, the Individual Defendants, collectively and

 individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

 public, including stockholders of Inogen, regarding the Company’s financial metrics, future
 00587509                                        22
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 23 of 105 PageID #: 23




 prospects, and the Individual Defendants’ management of and oversight over Inogen’s operations;

 (ii) enhance the Individual Defendants’ executive and directorial positions at Inogen and the

 profits, power, and prestige that the Individual Defendants enjoyed as a result of holding these

 positions; and (iii) allow the Individual Defendants to unlawfully sell their personally-held Inogen

 shares at artificially inflated prices so as to realize more than $43 million in proceeds. In

 furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants, collectively

 and individually, took the actions set forth herein.

            53.   The Individual Defendants engaged in a conspiracy, common enterprise, and/or

 common course of conduct. During this time, the Individual Defendants caused the Company to

 issue improper public statements and allowed the Company to maintain ineffective internal

 controls, polices, and procedures.

            54.   The purpose and effect of the Individual Defendants’ conspiracy, common

 enterprise, and/or common course of conduct was, among other things, to disguise the Individual

 Defendants’ violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust

 enrichment, and to conceal adverse information concerning the Company’s operations, future

 prospects, and controls.

            55.   The Individual Defendants accomplished their conspiracy, common enterprise,

 and/or common course of conduct by causing the Company to purposefully or recklessly release

 improper statements and maintain inadequate controls. Because the actions described herein

 occurred under the authority of the Board, each of the Individual Defendants was a direct,

 necessary, and substantial participant in the conspiracy, common enterprise, and/or common

 course of conduct.




 00587509                                         23
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 24 of 105 PageID #: 24




            56.   Each of the Individual Defendants aided and abetted and rendered substantial

 assistance in the wrongs described herein. In taking such actions to substantially assist the

 commission of the wrongdoing, each Individual Defendant acted with knowledge of the primary

 wrongdoing, substantially assisted in the accomplishment of that wrongdoing, and was aware of

 his or her overall contribution to and furtherance of the wrongdoing.

 VII.       SUBSTANTIVE ALLEGATIONS

            A.    Company Background

            57.   Inogen is a medical technology company that develops, manufactures, and markets

 POCs used to deliver supplemental LTOT to patients suffering from chronic respiratory

 conditions. Traditionally, such patients have relied on stationary oxygen concentrator systems for

 use in the home and oxygen tanks or cylinders for mobile use. The tanks and cylinders must be

 delivered regularly and have a finite amount of oxygen. Patients must attach long, cumbersome

 tubing to their stationary concentrators to enable mobility within their homes. The Company’s

 proprietary Inogen One® systems, on the other hand, concentrate the air around the patient to offer

 a single source of supplemental oxygen anytime, anywhere with a portable device weighing as

 little as 2.8 pounds.

            58.   Inogen’s reported revenues have grown dramatically over the past several years.

 With Inogen’s rapid growth, a key concern for investors has been whether such growth would be

 sustainable. A key metric to understanding the sustainability of Inogen’s rapid growth is its TAM,

 which represents the number of people with respiratory illness that could benefit from using a

 POC. Not all patients on LTOT are potential customers because POCs are inappropriate for non-

 ambulatory patients, or for those who require the continuous flow of oxygen, rather than the pulse

 flow provided by a POC. The growth rate of the TAM is also relevant to the potential sales growth



 00587509                                        24
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 25 of 105 PageID #: 25




 for Inogen. Finally, the market penetration of POCs replacing traditional oxygen therapy informs

 investors of the market saturation. Lower penetration means there is more room for sales growth.

            59.   The Company reports its financial results in three business segments: (i) direct-to-

 consumer; (ii) domestic business-to-business; and (iii) international.

            60.   DTC and B2B sales account for the bulk of Inogen’s revenues. For example, U.S.

 revenues for 2018 consisted of approximately 50% DTC sales: 42% to traditional HME providers,

 distributors and resellers, and 8% to direct-to-consumer rentals. The DTC results are divided

 between cash sales to customers, in which the customer pays the retail price for the POC out-of-

 pocket, and rentals, in which the customer rents the device from Inogen, and Inogen bills Medicare

 or private insurance for a monthly reimbursement.

            61.   While the retail price is set by Inogen (approximately $2,400 for purchase or

 $70/month for rental), Medicare sets the monthly reimbursement rate, which allows Medicare to

 aggressively control costs. For example, in 2016, Medicare reimbursed the cost of a POC rental

 at a range of $46.69 to $49.52 per month, but that rate had dropped to $36.14 from $41.91 per

 month in 2017.

            62.   POC rentals are generally for a term of five years. Medicare pays for 36 months of

 oxygen treatment, at which point reimbursements are “capped” and unreimbursed for the next

 24 months of treatment. That is, the patient pays no more rental fees during this period, but the

 supplier retains ownership of the equipment. Thus, it is not cost effective to provide a new device

 to Medicare patients to rent when the patient has already exhausted many of the 36 available

 monthly payments. This effectively eliminates patients who have received a substantial number

 of their 36 months of reimbursement from the rental market for at least the 2 capped years, if not

 longer.



 00587509                                          25
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 26 of 105 PageID #: 26




            63.   Inogen is an accredited Medicare DME/HME provider and is licensed to sell

 directly to Medicare customers in all 50 states and the District of Columbia. As stated in the

 Company’s 2017 and 2018 10-Ks, these licenses are critical to Inogen because penalties associated

 with failing to comply with Medicare regulations would have a materially adverse effect on

 Inogen’s business.

            64.   The domestic B2B segment involves sales of POCs to HME providers who then

 sell or rent the POCs to patients. B2B sales are divided between Inogen’s own private label HME

 and other competing HMEs. HMEs typically buy the POCs from Inogen at negotiated rates below

 retail price and rent or sell the units to their customers.

            65.   Due to the ability of Medicare and HME providers to demand lower prices from

 Inogen, DTC sales at retail prices generate higher margins. Those higher margins, however, are

 tempered by the added cost of hiring sales representatives (and the associated marketing efforts).

 However, so long as there is sufficient demand for the out-of-pocket cash sales, these sales and

 marketing spends may be justified.

            B.    The Individual Defendants Breached Their Fiduciary Duties by Allowing the
                  Company to Make a Series of Improper Statements to the Public

            66.   As detailed below, the Individual Defendants caused Inogen to make materially

 false and misleading statements concerning the Company’s business operations, financial health,

 growth prospects, and the adequacy of its internal controls in its SEC filings, press releases,

 analysts calls, investor presentations, and through other public statements during the Relevant

 Period.

 November 2017 False and Misleading Statements

            67.   On November 7, 2017, the Individual Defendants caused Inogen to issue a press

 release announcing its 3Q17 financial results for the period ended September 30, 2017, and fiscal


 00587509                                           26
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 27 of 105 PageID #: 27




 2017 and 2018 financial guidance.          In addition to announcing “[r]ecord total revenue of

 $69.0 million, up 26.8% over the same period in 2016,” Inogen increased its 4Q17 revenue

 guidance to a “range [of] $244 to $248 million, which represents year-over-year growth of 20.3%

 to 22.3%, and compares to previous guidance of $239 to $243 million.”                 The Company

 “maintain[ed] its guidance range for full year 2017 net income of $25 to $27 million, which

 represents 21.8% to 31.6% year-over-year growth,” and “increas[ed] its guidance range for full

 year 2017 Adjusted EBITDA to $49 to $51 million, which represents year-over-year growth of

 12.9% to 17.5%, and compares to previous guidance of $48 to $50 million.” For 2018, Inogen

 “provid[ed] a guidance range for full year 2018 total revenue of $295 to $305 million, representing

 19.9% to 24.0% growth over the 2017 guidance mid-point of $246 million.” Inogen also

 “provid[ed] a full year 2018 net income estimate of $31 to $35 million, representing 19.2% to

 34.6% growth over the 2017 guidance mid-point of $26 million,” and “Adjusted EBITDA of

 $60 to $64 million, representing 20.0% to 28.0% growth over the 2017 guidance mid-point of

 $50 million.”

            68.    Justifying the increase in Inogen’s FY17 and FY18 financial guidance, the press

 release quoted defendant Wilkinson as crediting the increase to the strong and growing market for

 POCs and the Company’s DTC salesforce acumen, stating in pertinent part:

            The third quarter of 2017 was a record revenue quarter for us, driven by increased
            sales in our domestic business-to-business and direct-to-consumer channels . . . .
            We are executing on our strategic initiatives and remain focused on increasing
            adoption of our best-in-class oxygen product offerings across all of our channels.
            We believe we should see strong results in 2018 as portable oxygen concentrators
            continue to be adopted worldwide . . . . 1

            69.    Inogen’s 3Q17 press release also disclosed a shift away from the less profitable

 rental market on account of the strong DTC results and prospects. The press release stated that


 1
     In this section VII.B and in section VIII, below, all emphasis is added unless otherwise noted.
 00587509                                          27
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 28 of 105 PageID #: 28




 “Inogen expects rental revenue to decline in 2017 compared to 2016 by approximately 32% based

 on lower average rental revenue per patient and a focus on sales versus rentals.”

            70.    With respect to Inogen’s increased 2017 full year guidance, the press release

 focused on the Company’s strong sales growth, stating: “The Company expects direct-to-

 consumer sales and domestic business-to-business sales to be our strongest growing channels

 and to have similar growth rates . . . .”

            71.    Also, on November 7, 2017, the Individual Defendants caused Inogen to host a

 conference call with analysts and investors to discuss the Company’s 3Q17 financial results.

 During the call, defendant Wilkinson stated in pertinent part:

            We continued to steadily invest in direct-to-consumer sales force additions in the
            United States. We also worked to optimize our new customer relationship
            management, or CRM system, and I’m pleased that we have delivered such strong
            sales and solid bottom line results during the third quarter while we were still
            investing in training and productivity improvements in the system.

            72.    Concerning the Company’s large and purportedly growing TAM, Wilkinson stated

 in pertinent part: “Looking at 2018, we expect to remain a high-growth company, as portable

 oxygen concentrators are still in the early stages of adoption worldwide and our sales force

 continues to grow.”

            73.    Defendant Wilkinson conveyed that Inogen’s “strategy is to hire additional sales

 employees in the fourth quarter of 2017 and throughout 2018 and invest in marketing activities to

 increase consumer awareness as we believe this is still our most effective means to drive growth

 of direct-to-consumer sales.”

            74.    In addition, Defendant Bauerlein stated that the Company was “continuing to invest

 in our new Cleveland area facility, European facility and our CRM system while also continuing

 to ramp our direct-to-consumer sales reps and the related media investments, which we expect will

 contribute to 2018 revenue growth.”
 00587509                                          28
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 29 of 105 PageID #: 29




            75.    Reiterating what had previously been discussed in the press release, defendant

 Bauerlein stated that the Company would continue to focus on sales rather than rentals:

            We expect direct-to-consumer sales to be our fastest-growing channel, domestic
            business-to-business sales to have a significant growth rate and international
            business-to-business sales to have a modest growth rate where the strategy will still
            be focused on the European market. We expect rental revenue to be relatively flat,
            meaning plus or minus 5%, in 2018 compared to 2017 due to our continued focus
            on sales versus rental.

            76.    The Company also highlighted its strengths in the DTC market. For example,

 defendant Bauerlein boasted that “our reps have become more productive, and that’s in spite of

 the headwinds that we saw on the CRM implementation.” She further explained:

            We’ve been able to continue to add to our Cleveland site as well. And while you
            know that those sales reps take 4 to 6 months to come up to productivity, we are
            starting to see the contributions from the people we have hired in the first half of
            the year, and we expect the people that we hired in the second half of the year to
            really contribute more materially going into 2018. And that’s really why we still
            expect in 2018 direct-to-consumer sales to be the fastest-growing channel in our
            business because we are continuing to invest there. And that’s why we really
            expect that to continue to be the key driver to our sales growth.

            77.    In response to an analyst’s request for more information on the sales

 representatives’ productivity and the timing of contributions by the newly hired sales

 representatives, defendant Bauerlein confirmed that Inogen would ramp up its new sales hires

 quickly, stating:

            Now on the rep side, they still take about 4 to 6 months to come up to productivity,
            but they start contributing in the first couple of months. So they certainly start
            making some sales and then ramp to that full productivity in months 4 through 6.
            So it’s a relatively quick turn from when a rep is hired to when they start
            producing.

            78.    The Company also expressed confidence in the growth of Inogen’s B2B sales. On

 the same conference call, defendant Wilkinson stated:

            We are very pleased with our domestic business-to-business sales in the third
            quarter of 2017, which increased 41.7% over the third quarter of 2016, exceeding
            our expectations.

 00587509                                            29
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 30 of 105 PageID #: 30




            Growth in this channel was primarily driven by purchases from traditional home
            medical equipment providers and strong private label demand. Revenue from our
            private label partner and traditional HME providers combined represented more
            than half of the domestic business-to-business channel’s total sales revenue in the
            third quarter of 2017.

            79.    To justify his optimism to investors, defendant Wilkinson claimed that this data

 likely overstated Inogen’s POC penetration to date into the LTOT market:

            [W]e estimate that the share of portable oxygen concentrators in Medicare oxygen
            therapy grew from 8.0% in 2015 to 9.1% in 2016.

            However, this estimate does not include patient cash sales or private insurance
            transactions. Our direct-to-consumer cash sales in 2016 grew significantly faster
            than rentals. So we believe that this data from CMS may represent a conservative
            estimate of actual portable oxygen concentrator market penetration.

            That said, POCs were still the fastest-growing modality in oxygen therapy based
            on the CMS data and still have a significant growth opportunity before reaching
            full market saturation.

            80.    The slides that the Individual Defendants presented in connection with Inogen’s

 3Q17 financial results contained misleading TAM and TAM growth figures for the Company. One

 slide represented that the U.S. Market for POCs was experiencing “7-10% growth per year” and

 would grow from 3 million patients in 2015 to 4 million patients in 2019. The same slide also

 conveyed to investors that the market was actually much larger than these estimates, stating that

 “an estimated 50% of COPD patients are currently undiagnosed,” as shown below.




 00587509                                           30
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 31 of 105 PageID #: 31




            81.    Also, on November 7, 2017, the Individual Defendants caused Inogen to file its

 quarterly financial report with the SEC on Form 10-Q, which stated in pertinent part:

            Portable oxygen concentrators represented the fastest-growing segment of the
            Medicare oxygen therapy market between 2012 and 2016. The Company estimates
            based on 2016 Medicare data that patients using portable oxygen concentrators
            represent approximately 9.1% of the total addressable oxygen market in the
            United States, although the Medicare data does not account for private insurance
            and cash-pay sales into the market. Based on 2016 industry data, the Company
            believes it was the leading worldwide manufacturer of portable oxygen
            concentrators. The Company believes it is the only manufacturer of portable
            oxygen concentrators that employs a direct-to-consumer strategy in the United
            States, meaning the Company markets its products to patients, processes their
            physician paperwork, provides clinical support as needed and bills Medicare or
            insurance on their behalf. To pursue a direct-to-consumer strategy, the Company’s
            manufacturing competitors would need to meet national accreditation and state-by-
            state licensing requirements and secure Medicare billing privileges, including
            Medicare competitive bidding contracts, as well as compete with the home medical
            equipment providers who many of the Company’s manufacturing competitors sell
            to across their entire homecare business.



 00587509                                          31
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 32 of 105 PageID #: 32




            Since adopting the Company’s direct-to-consumer strategy in 2009 following its
            acquisition of Comfort Life Medical Supply, LLC, which had an active Medicare
            billing number but few other assets and limited business activities, the Company
            has directly sold or rented more than 327,000 of its Inogen oxygen concentrators as
            of September 30, 2017.

            82.    Inogen’s 3Q17 10-Q was also accompanied by certifications signed by Wilkinson

 and Bauerlein pursuant to the Sarbanes-Oxley Act of 2002 (“SOX Certifications”). These false

 and misleading SOX Certifications stated as follows:

            1. I have reviewed this Quarterly Report on Form 10-Q of Inogen, Inc.;

            2. Based on my knowledge, this report does not contain any untrue statement of a
            material fact or omit to state a material fact necessary to make the statements made,
            in light of the circumstances under which such statements were made, not
            misleading with respect to the period covered by this report;

            3. Based on my knowledge, the financial statements, and other financial
            information included in this report, fairly present in all material respects the
            financial condition, results of operations and cash flows of the registrant as of, and
            for, the periods presented in this report;

            4. The registrant’s other certifying officer and I are responsible for establishing and
            maintaining disclosure controls and procedures (as defined in Exchange Act Rules
            13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined
            in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

                   a. Designed such disclosure controls and procedures, or caused such
                   disclosure controls and procedures to be designed under our supervision, to
                   ensure that material information relating to the registrant, including its
                   consolidated subsidiaries, is made known to us by others within those
                   entities, particularly during the period in which this report is being prepared;

                   b. Designed such internal control over financial reporting, or caused such
                   internal control over financial reporting to be designed under our
                   supervision, to provide reasonable assurance regarding the reliability of
                   financial reporting and the preparation of financial statements for external
                   purposes in accordance with generally accepted accounting principles;

                   c. Evaluated the effectiveness of the registrant’s disclosure controls and
                   procedures and presented in this report our conclusions about the
                   effectiveness of the disclosure controls and procedures, as of the end of the
                   period covered by this report based on such evaluation; and

                   d. Disclosed in this report any change in the registrant’s internal control
                   over financial reporting that occurred during the registrant’s most recent
 00587509                                             32
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 33 of 105 PageID #: 33




                   fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual
                   report) that has materially affected, or is reasonably likely to materially
                   affect, the registrant’s internal control over financial reporting; and

            5. The registrant’s other certifying officer and I have disclosed, based on our most
            recent evaluation of internal control over financial reporting, to the registrant’s
            auditors and the audit committee of the registrant’s board of directors (or persons
            performing the equivalent functions):

                   a. All significant deficiencies and material weaknesses in the design or
                   operation of internal control over financial reporting which are reasonably
                   likely to adversely affect the registrant’s ability to record, process,
                   summarize and report financial information; and

                   b. Any fraud, whether or not material, that involves management or other
                   employees who have a significant role in the registrant’s internal control
                   over financial reporting.

            83.    The statements set forth above that were premised on the size of Inogen’s TAM

 were materially false and/or misleading at the time they were made because: (a) the annual

 Medicare data relied on by the Company overstated the number of current oxygen therapy patients

 by assuming that each individual patient used a separate device when, in reality, sometimes

 multiple patients used the same device during a given year (e.g., if a patient died, given the POC’s

 seven-to-eight year service life, the same POC would be repurposed for another patient, which

 Medicare considered a second patient in its records); and (b) the Company’s inference of

 approximately 15 million additional undiagnosed COPD patients from the approximately

 15 million Americans already diagnosed with COPD was based on an outdated 1988-1994 Centers

 for Disease Control and Prevention (“CDC”) survey which merely stated approximately 50% of

 patients did not know they had COPD at the time they were diagnosed.

            84.    The statements set forth above that were premised on the growth rate of the TAM

 were materially false and/or misleading because both the Medicare data and the Kaiser Family

 Foundation data for Medicare Advantage, relied upon by the Company, reported negative annual

 growth rates.

 00587509                                            33
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 34 of 105 PageID #: 34




            85.   The statements above that were premised on (i) the low market penetration of POCs

 and (ii) Inogen’s ability to become the leading POC manufacturer responsible for achieving 90%

 penetration of POCs for ambulatory LTOT patients were materially false and/or misleading at the

 time they were made because: (a) Inogen’s POCs are nonproprietary and sell at a premium price,

 and are thus subject to price and quality competition from similar POCs made by other

 manufacturers; (b) industry consensus is that POCs are inappropriate for up to 50% of ambulatory

 patients, such as those who only need oxygen therapy for sleep, and are thus highly unlikely to

 obtain a POC; (c) some patients with more advanced respiratory disease require a stronger

 continuous oxygen stream that Inogen’s pulse stream POCs cannot provide; (d) the Company’s

 conscious decision to abandon the rental market would leave Inogen unable to service the larger

 and more stable Medicare and insurance rental reimbursement market; (e) POC rentals were

 heavily constrained by low Medicare reimbursement schedules, rendering Inogen POC rentals

 increasingly less profitable or, in the alternative, less desirable products for patients to rent on a

 partial cost reimbursement basis; and (f) because Medicare capped reimbursement after three years

 into the five-year rental term, Inogen could only profitably rent to patients early into the

 reimbursement period, effectively eliminating as potential customers far more than just the 18%

 of patients in years four and five of their rentals.

            86.   The statements set forth above that were premised on Inogen’s sales acumen and

 its ability to achieve easy and sustainable growth of POC cash sales were materially false and/or

 misleading at the time they were made because: (a) despite ambulatory patients’ preferences for a

 POC, the market was limited to those who had thousands of dollars on hand to purchase the POC

 and could not wait for Medicare or private insurance to process their claim; (b) the growth of out-

 of-pocket cash sales was due in large part to skewed incentives that created a toxic boiler-room



 00587509                                           34
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 35 of 105 PageID #: 35




 sales environment in which nefarious sales tactics, in violation of Medicare policy, were employed

 to deceive Inogen’s elderly customer base into buying and paying for POCs out-of-pocket;

 (c) there was a material risk that Inogen’s ability to continue to cajole POC patients into paying

 cash out-of-pocket via deceptive sales practices would be substantially constrained by CMS

 revoking Inogen’s Medicare accreditation for deceiving customers; and (d) Inogen’s newly-hired

 sales representatives in 2018 were not of the same quality as the earlier hires because the applicant

 pool had virtually been exhausted.

            87.   The statements set forth above that were premised on Inogen’s ability to grow its

 B2B sales of POCs to HMEs were materially false and/or misleading at the time they were made

 because: (a) Inogen’s top HME partner was run by a convicted felon employing the same or worse

 sales abuses as Inogen’s in-house sales team; (b) HMEs faced price constraints from their

 customers and insurance reimbursement schedules, would service multiple would-be DTC

 customers over the lifespan of a single POC, and were purchasing more POCs than they could

 reasonably deploy; and (c) Inogen’s B2B sales and DTC sales were competing for the same

 customers and would cannibalize business from each other.

            88.   The statements set forth above contained in the SOX Certifications were false and

 misleading when made because the reports contained untrue statements of material fact and

 omitted to state material facts necessary to make the statements made, in light of the circumstances

 under which such statements were made, not misleading and because Inogen lacked effective

 internal controls designed to: (i) prevent misconduct by its growing sales staff and its distributors;

 (ii) protect the integrity of the public statements made by and behalf of the Company; and

 (iii) ensure compliance with all applicable laws and regulations.




 00587509                                         35
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 36 of 105 PageID #: 36




 January 2018 False and Misleading Statements

            89.    On January 9, 2018, the Individual Defendants authorized certain members of

 Inogen’s senior management to attend and present at the J.P. Morgan Healthcare Conference. At

 the conference, defendant Bauerlein heralded Inogen’s success in selling POCs directly to patients

 paying cash out-of-pocket, exaggerating the size and unique nature of the market for these sales,

 despite the existence of Medicare reimbursement:

            Sales have been growing very nicely on the direct-to-consumer side, over 40% in
            the third quarter. And now, this is really people who are buying retail out-of-
            pocket, showing the true demand for POCs, in the fact that patients really have an
            interest in getting a POC instead of the tank-based systems that they already have.

            90.    Bauerlein further misleadingly asserted that hiring talented sales representatives

 would ensure that Inogen could continue its extraordinary DTC growth. She stated:

            So as we said, we really did want to invest in the sales team because that’s our #1
            limiter to growth and we were able to execute that. Majority of those sales rep
            additions were in the Cleveland facility, so that started in September and through
            the end of the year. So these people are still in the very early stages of coming up
            the curve of productivity. They take about 4 to 6 months to come up to productivity.
            And this is the main driver of why we expect, in 2018, to have $300 million in
            sales at the midpoint of guidance. Because we expect direct-to-consumer sales to
            be the fastest-growing segment because of the investments that we’ve made in the
            inside sales team in 2017. And we expect to continue to expand that team going
            into 2018. And that Cleveland area facility, over the next 3 years, we expect to add
            240 employees, a mix of sales and service employees.

            91.    During the conference, despite expressing the most confidence in Inogen’s DTC

 channel, the Individual Defendants conveyed a heightened optimism in the B2B segment due to

 the spillover effects from their DTC sales and marketing teams. Defendant Wilkinson explained:

            As I noted, while our primary go-to-market strategy is to focus on patients, the
            Medicare competitive bidding cuts have put pressure on the providers, such that
            delivering tanks is simply unsustainable. They’ve looked at Inogen as the leader in
            the space to help them transition their model from a delivery model to a nondelivery
            one. We’re the company that has 10 years’ experience employing a nondelivery
            model ourselves. So we’ve proven that the model works, we’ve proven it with our
            products. So our value to that provider channel is not only in the best product on
            the market, with a strong reliability but also in our know-how and how to administer

 00587509                                           36
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 37 of 105 PageID #: 37




            the nondelivery model. You see there we’ve had great growth results through our
            direct-to-consumer strategy, but we’ve also had incredible growth through the
            business-to-business channel in the United States. So we’ve reaped the benefits
            on both side through our direct-to-consumer approach.

            92.    The slides from this conference contained misleading TAM and TAM growth

 figures for the Company. One slide represented that the U.S. Market for POCs was experiencing

 “7-10% growth per year” and would grow from 3 million patients in 2015 to 4 million patients in

 2019. The same slide also misled investors that the market was much larger than these estimates,

 stating that “an estimated 50% of COPD patients are currently undiagnosed.” The slide is shown

 below:




            93.    The January 2018 statements above that were premised on the size of Inogen’s

 TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 83, above. The statements above that were premised on the growth rate of


 00587509                                         37
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 38 of 105 PageID #: 38




 Inogen’s TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 84, above. The statements above that were premised on Inogen’s sales acumen

 and its ability to achieve easy and sustainable growth of POC cash sales were materially false

 and/or misleading at the time they were made for the reasons summarized at ¶ 86, above. The

 statements above that were premised on Inogen’s ability to grow its B2B sales of POCs to HMEs

 were materially false and/or misleading at the time they were made for the reasons summarized at

 ¶ 87, above.

 February 2018 False and Misleading Statements

            94.   On February 27, 2018, after the close of trading, the Individual Defendants caused

 to Inogen to issue a press release announcing its FY17 financial results for the year ended

 December 31, 2017.        In addition to emphasizing that the Company’s “[t]otal revenue of

 $63.8 million” for FY17 was “up 25.4% over the same period in 2016,” the Individual Defendants

 again increased Inogen’s FY18 financial guidance, providing a “revenue guidance range [of]

 $298 to $308 million, up from $295 to $305 million, representing growth of 19.5% to 23.5% versus

 2017 full year results.” It further stated that it “expect[ed] direct-to-consumer sales to be its fastest

 growing channel, domestic business-to-business sales to have a solid growth rate, and” for

 “rental revenue to be relatively flat in 2018 compared to 2017 as the Company continues to focus

 on sales versus rentals.” The Individual Defendants also “increas[ed] [Inogen’s] full year 2018

 GAAP net income and non-GAAP net income guidance range to $36 to $39 million, up from

 $31 to $35 million, representing growth of 71.4% to 85.7% compared to 2017 GAAP net income

 of $21.0 million and growth of 26.0% to 36.5% compared to 2017 non-GAAP net income of

 $28.6 million,” while “maintaining its guidance range for full year 2018 Adjusted EBITDA of

 $60 to $64 million, representing 18.0% to 25.9% growth compared to 2017 results.”



 00587509                                           38
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 39 of 105 PageID #: 39




            95.    Justifying the increase in Inogen’s FY18 financial guidance, the press release

 quoted Wilkinson crediting the strong and growing market for portable oxygen and the Company’s

 strong direct-to-customer salesforce acumen, stating in pertinent part as follows:

            The fourth quarter of 2017 was another successful quarter for us, driven by record
            sales in our domestic direct-to-consumer channel and strong sales in our domestic
            business-to-business channel . . . . We are executing on our strategic initiatives and
            remain focused on increasing adoption of our best-in-class oxygen product
            offerings across all of our sales channels. We believe we should see strong sales
            growth in 2018 as portable oxygen concentrator penetration increases worldwide.

            96.    On February 27, 2018, the Individual Defendants also hosted a conference call with

 analysts and investors to discuss the Company’s financial results. During the call, defendant

 Wilkinson created the misleading impression that Inogen’s record sales growth would continue

 simply by increasing the number of the “talented” sales representatives hired in Cleveland and

 investing in customer awareness:

            Our record direct-to-consumer sales of $24.5 million in the fourth quarter of 2017
            exceeded our expectations, as we steadily added new inside sales representatives,
            with most located in our new Cleveland facility. Our direct-to-consumer sales team
            consisted of 263 inside sales reps as of December 31, 2017, which represented an
            increase of 86 reps over our 2016 year-end total of 177.

            Our strategy is to steadily hire additional sales representatives throughout 2018 and
            continue to invest in marketing activities to increase consumer awareness as we
            believe this is still our most effective means to drive growth of direct-to-consumer
            sales.

            97.    Defendant Bauerlein also misleadingly attributed the sales growth to additional

 sales representatives and their sales acumen, stating that “[d]irect-to-consumer sales for the fourth

 quarter of 2017 were a record $24.5 million, representing 57.5% growth over the fourth quarter of

 2016, primarily due to increased sales representative headcount, increased marketing expenditures

 and increased productivity.”

            98.    During the conference call, an analyst posed the question: “what the historical

 correlation has been from adding new sales reps and how that translates into sales growth going

 00587509                                            39
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 40 of 105 PageID #: 40




 forward and what that might mean in terms of growth rates in ‘18 in the DTC channel?” In

 response, Bauerlein confirmed the misleading implication that adding sales representatives would

 result in a proportionate increase in sales, stating:

            So it has closely correlated with, over time, the sales growth in that direct-to-
            consumer sales channel. So we would expect that as we’ve added this additional
            sales capacity outside of that first 4- to 6-month investment that you have for new
            hires, that you will see that growth on the direct-to-consumer side associated with
            us increasing that sales capacity. Because as you know, our limit to growth in
            creating additional consumer awareness is really tied to how much sales capacity
            we have. So as we add that additional sales capacity, we spend more in marketing
            to drive more leads to fill that sales capacity. And that’s our plan going forward as
            well. And we do plan to continue to add reps going into 2018 as well as we still
            think we’re a long way from full saturation on the direct-to-consumer sales side
            of the business.

            99.    When asked about his 10% to 12% market penetration figures, defendant Wilkinson

 expressed to investors the same faux confidence that the simple process of adding sales

 representatives and marketing funds would be effective in increasing Inogen’s DTC sales because

 it’s “relatively easy to sell somebody a unit if they have the money, because it’s hard to put a price

 on freedom” and that the “opportunity today is still using our sales team to convert oxygen patients,

 so that’s what we’re focused on.”

            100.   Defendant Wilkinson also explained to investors the simplicity of the Company’s

 sales strategy:

            [W]e don’t assign territories to the inside reps. We’ve got leads coming in every
            day from all over the USA, and they are distributed more or less evenly across the
            sales force. So the way we manage the sales team is every rep is going to get x
            number of new leads every month. By not assigning territories, it’s made it really
            easy for us to scale, because if you think about it, if we did have more territories,
            then you’ve got to rebalance and recut your sales territories really almost every
            month the way we’ve scaled the sales team.

            101.   That same day, the Individual Defendants caused Inogen to file its 2017 Annual

 Report for the fiscal year ended December 31, 2017 with the SEC on Form 10-K. Discussing what

 was characterized as a strong and growing market for Inogen’s POCs, which, according to the

 00587509                                            40
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 41 of 105 PageID #: 41




 Individual Defendants, lacked any competitive pricing pressure or threats thereof, the Annual

 Report stated in pertinent part:

            Portable oxygen concentrators represented the fastest-growing segment of the
            Medicare oxygen therapy market between 2012 and 2016. We estimate based on
            2016 Medicare data that the total number of patients using portable oxygen
            concentrators represents approximately 9.1% of the total addressable oxygen
            market in the United States, although the Medicare data does not account for
            private insurance and cash-pay patients in the market. Based on 2016 industry data,
            we believe we were the leading worldwide manufacturer of portable oxygen
            concentrators. We believe we are the only manufacturer of portable oxygen
            concentrators that employs a direct-to-consumer strategy in the United States,
            meaning we market our products to patients, process their physician paperwork,
            provide clinical support as needed and bill Medicare or insurance on their behalf.
            To pursue a direct-to-consumer strategy, our manufacturing competitors would
            need to meet national accreditation and state-by-state licensing requirements and
            secure Medicare billing privileges, including Medicare competitive bidding
            contracts, as well as compete with the home medical equipment providers who
            many of our manufacturing competitors sell to across their entire homecare
            businesses.

                                              *      *       *

            Our market

            We believe the current total addressable oxygen therapy market in the United
            States is approximately $3 billion to $4 billion, based on 2016 Medicare data and
            our estimate of the ratio of the Medicare market to the total market. As of 2016,
            we estimate that there are 4.5 million patients worldwide who use oxygen therapy,
            including 2.5 to 3 million patients in the United States, and more than 60% of
            oxygen therapy patients in the United States are covered by Medicare. The
            number of oxygen therapy patients in the United States is projected to grow by
            approximately 7% to 10% per year between 2017 and 2021, which we believe is
            the result of earlier diagnosis of chronic respiratory conditions, demographic trends
            and longer durations of long-term oxygen therapy.

                                              *      *       *

            Despite the ability of portable oxygen concentrators to address many of the
            shortcomings of traditional oxygen therapy, we estimate based on 2016 Medicare
            data that the total number of patients on portable oxygen concentrators represents
            approximately 9.1% of the total addressable oxygen market in the United States,
            although the Medicare data does not account for private insurance and cash-pay
            patients in the market.



 00587509                                            41
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 42 of 105 PageID #: 42




            102.   Inogen’s 2017 10-K was also accompanied by substantially the same materially

 misleading SOX Certifications signed by Wilkinson and Bauerlein that were included in the

 Company’s previous Form 10-Q, as set forth in ¶ 82, supra.

            103.   The February 2018 statements set forth above that were premised on the size of

 Inogen’s TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 83, above. The statements above that were premised on the growth rate of

 Inogen’s TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 84, above. The statements above that were premised on (i) the low market

 penetration of POCs and (ii) Inogen’s ability to become the leading POC manufacturer responsible

 for achieving 90% penetration of POCs for ambulatory LTOT patients were materially false and/or

 misleading at the time they were made for the reasons summarized at ¶ 85, above. The statements

 above that were premised on Inogen’s sales acumen and its ability to achieve easy and sustainable

 growth of POC cash sales were materially false and/or misleading at the time they were made for

 the reasons summarized at ¶ 86, above. The statements above that were premised on Inogen’s

 ability to grow its B2B sales of POCs to HMEs were materially false and/or misleading at the time

 they were made for the reasons summarized at ¶ 87, above.              The statements in the SOX

 Certifications were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 88, above.

 April 2018 False and Misleading Statements

            104.   On April 30, 2018, the Individual Defendants caused Inogen to issue a press release

 announcing its 1Q18 financial results for the period ended March 31, 2018. In addition to reporting

 “record” 1Q18 revenues had grown “50.6% over the same period in 2017” to $79.1 million, and

 that net income had grown 81.4% during the same time period to $10.8 million, Inogen

 significantly “increas[ed] its full year 2018 total revenue guidance range to $310 to $320 million,
 00587509                                          42
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 43 of 105 PageID #: 43




 up from $298 to $308 million, representing growth of 24.3% to 28.3% versus 2017 full year

 results.” As reported in the press release, Inogen also “increas[ed] its full year 2018 GAAP net

 income and non-GAAP net income guidance range to $38 to $41 million, up from $36 to

 $39 million, representing growth of 80.9% to 95.2% compared to 2017 GAAP net income of

 $21.0 million and growth of 33.0% to 43.5% compared to 2017 non-GAAP net income of

 $28.6 million,” and the “guidance range for full year 2018 Adjusted EBITDA to $62 to

 $67 million, up from $60 to $64 million, representing 22.0% to 31.8% growth compared to 2017

 results.”

            105.   Justifying the increase in Inogen’s FY18 financial guidance, the press release

 quoted defendant Wilkinson crediting the strong and growing market for POCs and the Company’s

 DTC salesforce acumen, stating in pertinent part:

            In what is historically a seasonally slower quarter, we were able to generate record
            revenues driven by strong sales in both our domestic direct-to-consumer and
            domestic business-to-business channels . . . . We are executing on our strategic
            initiatives and remain focused on increasing adoption of our best-in-class oxygen
            product offerings across all of our sales channels. We are currently ahead of
            schedule to meet our plan of hiring 240 Cleveland-based employees by 2020. We
            believe we should see strong sales growth in 2018 as portable oxygen concentrator
            penetration increases worldwide.

            106.   The Company’s 1Q18 press release further touted Inogen’s strong sales results and

 outlook, stating:

            Total revenue for the three months ended March 31, 2018 rose 50.6% to $79.1
            million from $52.5 million in the same period in 2017. Direct-to-consumer sales
            rose 67.8% over the same period in 2017, ahead of expectations primarily due to
            increased sales representative headcount and associated consumer marketing.
            Domestic business-to-business sales exceeded expectations and grew 60.4% over
            the same period in 2017, primarily driven by continued strong demand from the
            Company’s private label partner and traditional home medical equipment
            providers.

                                             *       *      *



 00587509                                           43
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 44 of 105 PageID #: 44




            The Company continues to expect direct-to-consumer sales to be its fastest
            growing channel, [and] domestic business-to-business sales to have a solid
            growth rate . . . .

            107.   During the conference call held later that day with investors and stock analysts,

 defendant Wilkinson again emphasized that the Company’s strong DTC sales were the result of

 Inogen’s strong salesforce acumen, stating in pertinent part:

            Our record direct-to-consumer sales of $28.7 million in the first quarter of 2018
            exceeded our expectations, primarily due to increased sales representative
            headcount and associated consumer spending. We’re currently ahead of schedule
            to meet our plan of hiring 240 Cleveland-based employees by 2020, with the
            majority of those being sales reps. Given our recent success, our strategy is to
            steadily hire additional sales representatives throughout 2018 and continue to invest
            in marketing activities to increase consumer awareness as we believe that it’s still
            our most effective means to drive growth of the direct-to-consumer sales.

            In fact, we expect to release a new TV commercial to showcase the benefits of our
            portable oxygen concentrators in the second quarter. Further, we initiated a direct-
            to-consumer pricing trial in the second quarter of 2018 to ensure our products are
            optimally priced. We expect to provide an update on this trial on our next earnings
            call.

            First quarter of 2018 domestic business-to-business sales of $28 million was a
            record for us and exceeded our expectations, primarily due to continued success
            with our private label partner and traditional home medical equipment providers.

                                              *      *       *


            Looking ahead, I’m very proud of our Inogen associates and the progress made
            in what has historically been a seasonally slower quarter. While we’ve been
            engaged in multiple initiatives to fuel future growth, we’ve accelerated current
            growth, especially in the domestic direct-to-consumer and business-to-business
            sales channels. I’m very pleased with the increased adoption in these markets with
            our best-in-class and patient-preferred products.

            108.   Defendant Bauerlein further commented on the Company’s sales prospects, stating

 that “[w]e expect direct-to-consumer sales to be our fastest-growing channel” and “domestic

 business-to-business sales to have a significant growth rate.”




 00587509                                            44
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 45 of 105 PageID #: 45




            109.   In response to a question from an analyst concerning the “very quick[]” growth of

 B2B and “the long-term mix of business between B2B and direct-to-consumer,” defendant

 Bauerlein reiterated the Company’s misleading sales growth and TAM penetration figures to

 assure investors that the mix between the two channels was irrelevant to Inogen’s financial

 prospects, stating:

            Yes. So when you look at that, while certainly B2B has a lower gross margin
            profile, it also has much lower operating expenses associated with it. So when we
            look at the market opportunity, we look to capture share both on the B2B side and
            the direct-to-consumer side because we’re relatively agnostic on the bottom line.
            What we have been doing, though, is continuing to invest in the B2C [business-to-
            consumers] side because we’re still very early in the market penetration curve. As
            Scott said earlier, 9% or so penetration in the last data as of the end of 2016, we
            still have a long – we have a long ramp to go to continue to take share both on
            the direct-to-consumer side as well as the business-to-business side away from
            the tank-based business model. So our focus really is to make sure that we
            maintain a market leadership position and that we continue to grow the market both
            on [the] direct-to-consumer side and the B2B side and not to drive a specific mix
            in our business. Now inherent in guidance in 2018 is that direct-to-consumer sales
            would be the fastest-growing channel. So that would actually be a tailwind to gross
            margin expansion over the course of the year.

            110.   That same day, the Individual Defendants caused Inogen to file a quarterly financial

 report with the SEC on Form 10-Q and stated in a section entitled “Business overview”:

            Portable oxygen concentrators represented the fastest-growing segment of the
            Medicare oxygen therapy market between 2012 and 2016. The Company
            estimates based on 2016 Medicare data that the number of patients using portable
            oxygen concentrators represents approximately 9.1% of the total addressable
            oxygen market in the United States, although the Medicare data does not account
            for private insurance and cash-pay patients in the market. Based on 2016 industry
            data, the Company believes it was the leading worldwide manufacturer of portable
            oxygen concentrators. The Company believes it is the only manufacturer of
            portable oxygen concentrators that employs a direct-to-consumer strategy in the
            United States, meaning the Company markets its products to patients, processes
            their physician paperwork, provides clinical support as needed and bills Medicare
            or insurance on their behalf. To pursue a direct-to-consumer strategy, the
            Company’s manufacturing competitors would need to meet national accreditation
            and state-by-state licensing requirements and secure Medicare billing privileges
            including Medicare competitive bidding contracts, as well as compete with the
            home medical equipment providers who many of the Company’s manufacturing
            competitors sell to across their entire homecare business.
 00587509                                           45
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 46 of 105 PageID #: 46




            111.   Inogen’s 10-Q was accompanied by substantially the same materially misleading

 SOX Certifications signed by Wilkinson and Bauerlein that were included in the Company’s

 previous Form 10-K.

            112.   The April 2018 statements above that were premised on (i) the low market

 penetration of POCs and (ii) Inogen’s ability to become the leading POC manufacturer responsible

 for achieving 90% penetration of POCs for ambulatory LTOT patients were materially false and/or

 misleading at the time they were made for the reasons summarized at ¶ 85, above. The statements

 above that were premised on Inogen’s sales acumen and its ability to achieve easy and sustainable

 growth of POC cash sales were materially false and/or misleading at the time they were made for

 the reasons summarized at ¶ 86, above. The statements above that were premised on Inogen’s

 ability to grow its B2B sales of POCs to HMEs were materially false and/or misleading at the time

 they were made for the reasons summarized at ¶ 87, above.              The statements in the SOX

 Certifications were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 88, above.

 August 2018 False and Misleading Statements

            113.   On August 7, 2018, the Individual Defendants caused Inogen to issue a press release

 announcing its 2Q18 financial results for the period ended June 30, 2018, and again increasing its

 FY18 financial guidance. In addition to reporting “record” 2Q18 revenues had grown “51.6% over

 the same period in 2017” to $97.2 million, and that net income had grown 75.2% during the same

 time period to $14.6 million, Inogen again significantly “increas[ed] its full year 2018 total revenue

 guidance range to $340 to $350 million, up from $310 to $320 million, representing growth of

 36.3% to 40.3% versus 2017 full year results.” Inogen also “increas[ed] its full year 2018 GAAP

 net income and non-GAAP net income guidance range to $45 to $48 million, up from $38 to

 $41 million, representing growth of 114.3% to 128.5% compared to 2017 GAAP net income of
 00587509                                          46
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 47 of 105 PageID #: 47




 $21.0 million and growth of 57.5% to 67.9% compared to 2017 non-GAAP net income of

 $28.6 million,” and “its guidance range for full year 2018 Adjusted EBITDA to $65 to $69 million,

 up from $62 to $67 million, representing 27.9% to 35.7% growth compared to 2017 results.”

            114.   Justifying its financial guidance, the press release again quoted defendant

 Wilkinson crediting the strong sales acumen of its salesforce, stating in pertinent part:

            The second quarter of 2018 was a notably strong quarter for us as we generated
            record revenue across all three sales channels, while also reporting record operating
            income . . . . We are continuing to execute on our strategy to hire additional sales
            representatives and invest in advertising activities to increase consumer
            awareness as we believe this is still our most effective means to drive high revenue
            growth and portable oxygen concentrator adoption.

            115.   During the conference call held later that day, defendant Wilkinson again

 emphasized that the Company’s strong direct-to-consumer sales were the result of Inogen’s strong

 salesforce acumen, stating in pertinent part as follows:

            Given our recent success, our strategy is to continue to hire additional sales
            representatives and invest in advertising activities to increase consumer awareness,
            as we believe this is still our most effective means to drive growth of direct-to-
            consumer sales.

            In fact, we now expect to have 500 Cleveland-based employees by year-end 2020,
            which is up from our original target of 240 employees. We expect at least 2/3 of
            these employees to be sales representatives.

                                              *      *       *

            Looking ahead, I'm very proud of our Inogen associates and the progress made thus
            far in 2018. While we've been engaged in multiple initiatives to fuel future growth,
            we've accelerated our current growth, especially in the domestic direct-to-
            consumer and business-to-business sales channels. I'm very pleased with the
            increased adoption in these markets with our best-in-class and patient preferred
            products.

            116.   Additionally, Bauerlein confirmed that “[w]e still expect direct-to-consumer sales

 to be our fastest-growing channel, domestic business-to-business sales to have a significant growth




 00587509                                            47
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 48 of 105 PageID #: 48




 rate and international business-to-business sales to have a solid growth rate, where the strategy

 will still be focused on the European market.”

            117.   In response to a question from an analyst about the ramp up of Inogen’s Cleveland

 sales facility, defendant Wilkinson falsely confirmed: “[w]e are running a little bit ahead of our

 plan or schedule. That’s why we are increasing our own expectations as well as communication

 that over the 3-year period that we forecasted over that we would expect to have 500 people; about

 2/3 of them would be sales personnel versus the original 240 people.”

            118.   Wilkinson also trumpeted the purported quality of the sales representatives Inogen

 hired for its Cleveland facility, telling participants on the call that, “[s]o far, I think we’ve done a

 great job. We’re very pleased with the quality of personnel that we’ve been able to attract.”

            119.   During the call, defendant Bauerlein misleadingly attributed the exceptional DTC

 performance to the increase of competent sales representatives:

            We have seen improved productivity across the facilities that have the seasoned
            reps, the California and Texas facilities, so that productivity is increasing, but of
            course, Cleveland is heavily influenced by the number of new reps in that facility.
            So really, the increase is primarily associated with just the increased capacity and
            not a productivity improvement, particularly if you’re just looking at a base of the
            total number of employees and how their productivity has changed year-over-year.

            120.   Addressing a question from an analyst “about the sustainability of business-to-

 business,” Wilkinson and the analyst engaged in the following colloquy:

            [Analyst:] I was hoping you could talk about the sustainability of business-to-
            business. This is one that can be lumpy, but it does look like it’s really moving in
            the direction of full adoption here. So I think what people would really like to
            better understand is, what inning are we in, in terms of adoption from the larger
            players, the middle sized and the smaller players? And how sustainable is it in
            the near term? And what could be [rallied] here in your opinion?

            [Wilkinson:] Yes. It’s – I just mentioned in the previous question that I think in
            the what inning we’re in, second inning, maybe third inning, but certainly, we’re
            in the first third of the game, if you will.



 00587509                                            48
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 49 of 105 PageID #: 49




            As far as sustainability, I think that, that’s a time horizon type of question, because
            over that 7 to 10 years, I mean, we absolutely believe POCs will be the standard of
            care and the end game is, there will be a conversion.

            121.   Defendant Wilkinson also assured investors that based on the Medicare data,

 “we’re still such a long way from a saturation point and only growing it 1 to 1.5 percentage points

 incrementally a year. Even if the market takes off and grows at a much faster rate than historical,

 we’re still quite a ways from the end of that curve.”

            122.   That same day, the Individual Defendants caused Inogen to file a quarterly financial

 report with the SEC on Form 10-Q and stated as follows:

            Portable oxygen concentrators represented the fastest-growing segment of the
            Medicare oxygen therapy market between 2012 and 2016. The Company
            estimates based on 2016 Medicare data that the number of patients using portable
            oxygen concentrators represents approximately 9.1% of the total addressable
            oxygen market in the United States, although the Medicare data does not account
            for private insurance and cash-pay patients in the market. Based on 2016 industry
            data, the Company believes it was the leading worldwide manufacturer of portable
            oxygen concentrators. The Company believes it is the only manufacturer of
            portable oxygen concentrators that employs a direct-to-consumer rental strategy in
            the United States, meaning the Company markets its products to patients, processes
            their physician paperwork, provides clinical support as needed and bills Medicare
            or insurance on their behalf. To pursue a direct-to-consumer rental strategy, the
            Company’s manufacturing competitors would need to meet national accreditation
            and state-by-state licensing requirements and secure Medicare billing privileges, as
            well as compete with the home medical equipment providers who many of the
            Company’s manufacturing competitors sell to across their entire homecare
            business.

            123.   Inogen’s Form 10-Q was accompanied by substantially the same materially

 misleading SOX Certifications signed by defendants Wilkinson and Bauerlein that were included

 in the Company’s previous Forms 10-K and 10-Q.

            124.   The August 2018 statements above that were premised on (i) the low market

 penetration of POCs and (ii) Inogen’s ability to become the leading POC manufacturer responsible

 for achieving 90% penetration of POCs for ambulatory LTOT patients were materially false and/or

 misleading at the time they were made for the reasons summarized at ¶ 85, above. The statements

 00587509                                             49
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 50 of 105 PageID #: 50




 above that were premised on Inogen’s sales acumen and its ability to achieve easy and sustainable

 growth of POC cash sales were materially false and/or misleading at the time they were made for

 the reasons summarized at ¶ 86, above. The statements above that were premised on Inogen’s

 ability to grow its B2B sales of POCs to HMEs were materially false and/or misleading at the time

 they were made for the reasons summarized at ¶ 87, above.                 The statements in the SOX

 Certifications were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 88, above.

 September 2018 False and Misleading Statements

            125.   On September 12, 2018, certain members of Inogen’s senior management attended

 the Morgan Stanley Healthcare Conference. At one point during the conference, Morgan Stanley’s

 Jaypreet Chadha asked, “[s]o one of the things that kind of – one of the pushes you made is to

 drive a direct-to-consumer sales strategy and move away from the rental market. Now what’s the

 thought process there? How that’s beneficial?” Defendant Wilkinson explained the reasoning

 behind Inogen’s focus on DTC cash sales, responding:

            Now as Jay said, over the last several years, we’ve shifted our focus from a rental
            business more to a retail business. This really cuts out a lot of the red tape of the
            Medicare program. It also – when you look at the reimbursement cuts that have
            been absorbed by Medicare, the retail sale is more compelling compared to rentals
            than they once were when the reimbursement was much higher. So we’ve shifted
            our intake criteria and focus. You have many patients that, when they call in,
            they’ve got a life-changing event where they’re going to a wedding or the birth of
            a grandchild. And so sometimes to go through the red tape of Medicare can be a
            cumbersome and lengthy process. So there is a big retail opportunity, life-changing
            products. People, we’ve proven, will definitely spend their own money to gain
            back their freedom and independence that they once had before their own
            oxygen. So because of those dynamics, we’ve kind of shifted away from rental.
            Although, we still have rentals in our business, it’s still on our P&L, but our primary
            focus has been on the retail side over the last several years. That’s what’s really
            driven the growth of our business.




 00587509                                             50
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 51 of 105 PageID #: 51




            126.   Defendant Bauerlein then went on to explain the basis for Inogen’s confidence that

 its Cleveland facility was hiring high quality sales representatives:

            So as you said, we’ve substantially increased what we think we’re going to do in
            the Cleveland facility, both in terms of sales reps as well as support personnel. And
            we started – we actually opened the facility about a year ago, last August. So we’ve
            had now about 12 months experience of hiring and training people in that
            facility. And we’ve seen a great quality of reps and a great response to us wanting
            to enter the market and offer jobs there and that really is what’s allowed us to say
            that we think we’ve been able to hire there and those people have come up the
            curve and produced what we wanted and obviously, you see that in our results.
            And so because of that, we think that because the market penetration is still so
            small, it’s important to capitalize on these market opportunities, particularly in the
            direct-to-consumer space. So because of that, we’re looking to expand that sales
            force more. And we put a target out there that is based on our comfort level that
            we think that, that’s an achievable goal by year-end 2020.

            127.   The September 2018 statements above that were premised on (i) the low market

 penetration of POCs and (ii) Inogen’s ability to become the leading POC manufacturer responsible

 for achieving 90% penetration of POCs for ambulatory LTOT patients were materially false and/or

 misleading at the time they were made for the reasons summarized at ¶ 85, above. The statements

 above that were premised on Inogen’s sales acumen and its ability to achieve easy and sustainable

 growth of POC cash sales were materially false and/or misleading at the time they were made for

 the reasons summarized at ¶ 86, above.

 November 2018 False and Misleading Statements

            128.   On November 6, 2018, before the opening of trading, the Individual Defendants

 caused Inogen to issue a press release announcing its 3Q18 financial results for the period ended

 September 30, 2018.         The press release reported that Inogen achieved “[t]otal revenue of

 $95.3 million, up 38.0% over the same period in 2017” and “net income of $16.4 million, reflecting

 a 123.9% increase over the same period in 2017.”

            129.   But it was not all good news. The press release further announced that Inogen had

 reduced “its guidance range for full year 2018 Adjusted EBITDA to $60 to $62 million, down

 00587509                                            51
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 52 of 105 PageID #: 52




 from $65 to $69 million, representing growth of 18.0% to 22.0% versus 2017 full year results due

 to continued sales and marketing investments expected in the fourth quarter of 2018.”

            130.   The press release also revealed that while DTC sales growth rose to 66.3%,

 Inogen’s domestic B2B sales growth was slowing and would see a significant deceleration to 32%

 growth from 56% in 2Q18.

            131.   The release quoted defendant Wilkinson characterizing 3Q18 as “another

 successful quarter for [Inogen] as we generated strong revenue across all three sales channels,”

 adding that the Company was “continuing to execute on [its] strategy to hire additional sales

 representatives and invest in advertising activities to increase consumer awareness” as it believed

 this was still its “most effective means to drive high revenue growth and portable oxygen

 concentrator adoption.”

            132.   During the conference call held later that morning, defendant Wilkinson again

 emphasized that the Company’s strong DTC sales were the result of Inogen’s strong salesforce

 acumen, stating in pertinent part as follows:

            Given our recent success, our strategy is to continue to hire additional sales
            representatives and invest in advertising activities to increase consumer awareness,
            as we believe this is still our most effective means to drive growth of direct-to-
            consumer sales.

                                              *       *       *

            Looking ahead to 2019, we expect to remain a high-growth company and to
            continue to invest heavily in our sales force, advertising efforts, and operations, in
            order to drive portable oxygen concentrator adoption worldwide.

            We also expect to open new international markets, such as China, by year-end 2020,
            and we plan to continue to invest in regulatory approval and business infrastructure
            in 2019 to support this initiative.

            133.   Suggesting that Inogen’s strategy to focus its efforts on out-of-pocket cash sales to

 patients, to the near exclusion of the rental market, was the winning long-term strategy, defendant


 00587509                                            52
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 53 of 105 PageID #: 53




 Wilkinson noted that the Company’s DTC cash sales in 2017 “grew significantly,” while its “direct

 rental patients on service declined.”

            134.   As for the hiring of additional sales representatives, an analyst asked, “it still seems

 like the direct sales expense is growing at a pretty healthy level. So I assume that means more

 sales reps. Why is that right or wrong?” In response, Bauerlein misleadingly replied:

            Yes. So as we said on the last quarter call, we are ahead of our expectations on the
            hiring side. Cleveland has been a great market for us to expand our sales base,
            and we are expanding that sales base and continued to do that in the third quarter.
            And really, we do that because we know that there is a known return on those
            types of investments, and we are still early in the stages of POC penetration.

            135.   Defendant Wilkinson was later asked by an analyst about the market saturation of

 patients, specifically “into that pool of patients willing to buy out-of-pocket . . . [a]nd are you

 seeing any kind of signs of saturation of this pool of patients that are at least willing to buy out-of-

 pocket?” In response, Wilkinson misleadingly confirmed that in addition to the Medicare data,

 other metrics the Company monitors supported the claim that there is no market saturation, stating

 that:

            Yes. I mean, we do monitor all of those metrics. And I mean, obviously, we’re
            confident when we’re making these investments that we’re not at a point where
            you’re at saturation. And certainly, the Medicare numbers bear that out. Our other
            metrics bear that out. Otherwise, we wouldn’t make such an investment.

            136.   When an analyst asked about Inogen’s plans for adding sales representatives for the

 DTC business, defendant Bauerlein responded that “we still are cautious there of trying to, again,

 make sure we don’t get out ahead of how many people we can hire and effectively train. So that’s

 built into our models is looking at how many we can hire? How many will leave? What is the

 ramp-up curve? All of that is factored into that guidance.”

            137.   In the slides that were presented with the Company’s financial results, the

 Individual Defendants continued to report that the TAM was growing at a rate of 7% to 10%


 00587509                                            53
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 54 of 105 PageID #: 54




 annually, and it increased its estimate to 4 million Americans on LTOT by the year 2020 from its

 current estimate of 3 million Americans. To justify that LTOT estimate, the slides referenced an

 estimate of approximately 30 million Americans living with COPD. What investors did not know,

 however, was that this estimate was doubling the CDC’s count of approximately 15 million

 Americans currently diagnosed with COPD. The doubling of the CDC’s estimate was baseless

 because the Individual Defendants came to this number by using an outdated 1988-1994 CDC

 study which merely found that 50% of COPD patients did not know they had COPD at the time of

 diagnosis. The slide is shown below.




            138.   That same day, the Individual Defendants caused Inogen to file a quarterly financial

 report with the SEC on Form 10-Q, which stated in pertinent part:

            Portable oxygen concentrators represented the fastest-growing segment of the
            Medicare oxygen therapy market between 2012 and 2017. The Company
            estimates based on 2017 Medicare data that the number of patients using portable
            oxygen concentrators represents approximately 10.8% of the total addressable
            oxygen market in the United States, although the Medicare data does not account

 00587509                                           54
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 55 of 105 PageID #: 55




            for private insurance and cash-pay patients in the market. Based on 2016 industry
            data, the Company believes it was the leading worldwide manufacturer of portable
            oxygen concentrators. The Company was the first oxygen therapy manufacturer to
            employ a direct-to-consumer marketing strategy, meaning the Company advertises
            directly to patients, processes their physician paperwork, and provides clinical
            support as needed. While other manufacturers have also begun direct-to-consumer
            marketing campaigns to drive patient sales, the Company believes it is the only
            manufacturer of portable oxygen concentrators that employs a direct-to-consumer
            rental strategy in the United States, meaning the Company bills Medicare or
            insurance on their behalf. To pursue a direct-to-consumer rental strategy, the
            Company’s manufacturing competitors would need to meet national accreditation
            and state-by-state licensing requirements and secure Medicare billing privileges, as
            well as compete with the home medical equipment providers who many of the
            Company’s manufacturing competitors sell to across their entire homecare
            business.

            139.   But as to Inogen’s FY18 financial guidance, the Form 10-Q stated that the

 Company still expected DTC sales to be its “fastest-growing channel,” adding that domestic B2B

 sales would still have a “significant growth rate” and that international B2B sales would have a

 “solid growth rate.”

            140.   Additionally, Inogen’s Form 10-Q was accompanied by substantially the same

 materially misleading SOX Certifications signed by defendants Wilkinson and Bauerlein that were

 included in the Company’s previous Forms 10-K and 10-Q.

            141.   The November 2018 statements above that were premised on the size of Inogen’s

 TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 83, above. The statements above that were premised on the growth rate of

 Inogen’s TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 84, above. The statements above that were premised on (i) the low market

 penetration of POCs and (ii) Inogen’s ability to become the leading POC manufacturer responsible

 for achieving 90% penetration of POCs for ambulatory LTOT patients were materially false and/or

 misleading at the time they were made for the reasons summarized at ¶ 85, above. The statements

 above that were premised on Inogen’s sales acumen and its ability to achieve easy and sustainable
 00587509                                           55
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 56 of 105 PageID #: 56




 growth of POC cash sales were materially false and/or misleading at the time they were made for

 the reasons summarized at ¶ 86, above. The statements in the SOX Certifications were materially

 false and/or misleading at the time they were made for the reasons summarized at ¶ 88, above.

            142.   Despite reporting otherwise strong earnings and sales guidance in order to keep the

 price of Inogen common stock from plummeting, the Company cut its FY18 EBITDA guidance

 from $65 to $69 million to $60 to $62 million due to sales and market expenditures which did not

 result in increased sales. This announcement also partially revealed to the market that Inogen’s

 increasing domestic B2B sales growth was unsustainable, slowing and would see a significant

 deceleration to 32% from 56% in 2Q18.

            143.   As a result, the price of Inogen common stock declined $37.44 per share, or more

 than 19%, on November 7, 2018, representing a loss of more than $800 million in market

 capitalization.

            144.   Regarding Inogen’s 3Q18 results, one analyst wrote in a November 7, 2018 report

 that “[n]otably, B2B Domestic saw a significant deceleration vs. 1H18 – +32% vs. nearly 60%

 growth in the first half – which seems to have sparked concerns among investors that something

 has structurally changed in this business.”

 January 2019 False and Misleading Statements

            145.   Rather than backtrack from the misleading narrative it repeatedly peddled to

 investors in previous quarters, Inogen’s senior management doubled down at the J.P. Morgan

 Global Healthcare Conference held on January 9, 2019. For example, Wilkinson proclaimed that

 other TAM estimates were inaccurate because, “we’ve seen some people actually make some

 errors in market assessment because they don’t fully understand the data.”

            146.   Defendant Wilkinson described the penetration of POCs into the LTOT market as

 in its infancy, as follows:
 00587509                                          56
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 57 of 105 PageID #: 57




            Now in the U.S., the penetration of POCs, it’s still really in its infant stages despite
            the compelling benefits for a patient, giving them freedom and mobility as well
            as the low total cost service. The penetration in 2017, and that’s the latest Medicare
            data available, is 2017, was about 11%. And you can kind of see at the bottom of
            the screen how that’s progressed over the last several years. From ‘14 through ‘17,
            we’ve gone 7%, 8%, 9%, 11%. So POCs are actually the fastest-growing modality
            within oxygen therapy. But the market is still largely underpenetrated.

            Our estimate is that over time, that POCs or portable oxygen concentrators will
            replace the tanks. And essentially, we’ve said, “90% of the patients that are
            ambulatory would be given a POC. If you assume that, believe that assumption,
            then it’s 90% of the 73% ambulatory patients which means that at the end of the
            day, full penetration would be 65%. So again, we’re a long way from the end of
            curve that’s why we’re bullish on continued investment in expanding our sales
            force.

            147.   The slides used at the presentation referenced Inogen’s estimate of approximately

 30 million Americans living with COPD. What investors did not know, however, was that the

 Individual Defendants were doubling the CDC’s count of approximately 15 million Americans

 currently diagnosed with COPD. The doubling of the CDC’s estimate was baseless because

 Inogen came to this number by using an outdated 1988-1994 CDC study which merely found that

 50% of COPD patients did not know they had COPD at the time of diagnosis. Although the

 Company did not rely on their misleading 7% to 10% TAM growth figures to claim the market

 was growing, it further incorrectly represented that within 15 years, the WHO projected COPD

 would become the leading cause of death in the world. The slide is shown below.




 00587509                                             57
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 58 of 105 PageID #: 58




            148.   The January 2019 statements above that were premised on the size of Inogen’s

 TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 83, above. The statements above that were premised on the growth rate of

 Inogen’s TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 84, above. The statements above that were premised on (i) the low market

 penetration of POCs and (ii) Inogen’s ability to become the leading POC manufacturer responsible

 for achieving 90% penetration of POCs for ambulatory LTOT patients were materially false and/or

 misleading at the time they were made for the reasons summarized at ¶ 85, above.

                                     THE TRUTH EMERGES

 The February 8, 2019 Muddy Waters Report

            149.   On February 8, 2019, stock research analyst Carson Block of the Muddy Waters

 firm published a detailed report challenging the claimed size of Inogen’s TAM, claiming that the


 00587509                                       58
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 59 of 105 PageID #: 59




 Company had intentionally “created an egregiously false narrative” about its size and growth

 (“Muddy Waters Report”). Based on his research, Block reported that Inogen’s TAM was

 “actually shrinking” and that the Company’s “sales [would] peak no later than next year.”

 According to Block:

            INGN embodies much of what is dysfunctional about today’s capital markets:
            Misleading statements by management, shoddy market research presented as
            authoritative, thorough sell-side capture, and of course significant enrichment of
            insiders through stock sales.

            150.   In his report, Block asserted that Inogen publicly made misleading statements about

 the size and growth of its TAM as far back as November 2013. The false and misleading

 statements during the Relevant Period were based on information contained in a “middle school

 student quality” report on oxygen devices issued by the firm WinterGreen Research

 (“WinterGreen”). Specifically, Block called out Inogen’s claims regarding Inogen’s TAM being

 3 million Americans on LTOT and that it was growing at 7% to 10% annually. He found that the

 numbers were based on WinterGreen estimates that “appear to have little grounding in reality.”

 Block noted that as “recently as November 2018, INGN’s investor presentation contained a slide

 with the estimates of a three to four million user TAM growing at 7%-10% annually . . . [t]hose

 same slides . . . had consistently been in investor presentations since at least 2015.”

            151.   Block was particularly critical of WinterGreen’s report, which Inogen based its

 TAM claims on, wherein Block asserts that WinterGreen plagiarized the New York Times. In

 reality, Inogen’s TAM was only 1.3 million users according to Block.

            152.   As support for his criticism of the materially misleading TAM figures, Block

 explained that, “[t]he key in analyzing CMS data is that the total number of users in a given year

 overstates the market at any given time due to users ceasing therapy (often due to death).” Because




 00587509                                          59
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 60 of 105 PageID #: 60




 HME providers refurbish and reuse POCs for seven to eight years for multiple patients, it follows

 that Inogen would be unable to penetrate the portion of the market which relied on used POCs.

            153.   Block further criticized the market size assertions on the January 2019 slides

 published by Inogen (which were also repeated in Inogen’s November 2018 slides). Muddy

 Waters queried the World Health Organization (“WHO”) with respect to the claim that the WHO

 expects COPD to become the leading cause of death globally, and reported that the WHO stated

 that Inogen’s assertion, was “‘most likely a mistake.’” Similarly, he debunked management’s

 claim on the same slide that there are approximately 15 million Americans diagnosed with COPD,

 and based on data from the CDC, approximately 15 million more are undiagnosed. Block found

 Inogen’s inference to be “greatly misleading” because it was based on an outdated 1988-1994

 study in which the CDC “concluded that approximately 50% of COPD patients were unaware they

 had COPD prior to diagnosis.”

            154.   Block went on to undermine Inogen’s overly confident claims that the TAM was

 growing, stating that Muddy Waters estimates “that from 2010 to 2017, the market shrank at a

 CAGR [compound annual growth rate] of -2.6%. This is a far cry from the estimates of 7%-10%

 positive growth the company has been making since November 2013. In our view, management

 has created a false narrative by presenting poorly-sourced estimates along with misrepresenting

 data from credible sources.”

            155.   Block refuted Inogen’s claim that the shift of patients to Medicare Advantage

 supported their assertions that the TAM was growing because both the CMS Medicare data and

 the Kaiser Family Foundation data used to estimate Medicare Advantage trends concluded that the

 market was shrinking.




 00587509                                        60
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 61 of 105 PageID #: 61




            156.   Further in his report, Block criticized Inogen’s expectation of 90% POC penetration

 for ambulatory COPD patients as “greatly unrealistic” because:

            Many ambulatory patients are not feasible potential users because they are healthy
            enough that they only need oxygen therapy while they sleep, and POCs do not have
            sufficient battery life to make them convenient to use overnight. Others with more
            advanced lung disease that can still get around or out of the house need a strong,
            continuous flow of oxygen, which POCs cannot provide.

            157.   Block also cited an industry report which found an “overwhelming consensus” that

 “portable oxygen therapy is appropriate for up to only half of ambulatory oxygen therapy users.”

            158.   Block then criticized Inogen’s management for intentionally (or at the very least

 recklessly) misstating the TAM and TAM growth. For example, Block noted:

            It appears that management became aware of investor concerns about its market
            estimates late last year. As recently as November 2018, INGN’s investor
            presentation contained a slide with the estimates of a three to four million user TAM
            growing at 7%-10% annually. But since then, management has either de-
            emphasized or entirely stopped presenting these poor estimates. Those same slides,
            which had consistently been in investor presentations since at least 2015, were
            removed from presentations given on January 9 and January 16, 2019. Therefore,
            we believe that management is now engaged in a lowkey CYA exercise.

            159.   Block called out Inogen’s attempts to justify their shifting narrative:

            In fact, at their most recent investor conference on January 16, 2019, management
            managed to go through an entire presentation without mentioning the growth of the
            oxygen market, which we believe is a first for INGN’s executive team.
            Unfortunately, management is still attempting to obscure the fact that the total
            market is declining. The recent disappearance of the line about 7% to 10% growth
            came in conjunction with management’s new narrative: U.S. beneficiaries are
            shifting to Medicare Advantage, and therefore analysts cannot gauge the oxygen
            market’s growth by looking at Medicare data alone.

            160.   On this news, the price of Inogen common stock declined by more than $3 per

 share, declining from its close of $139.74 per share on February 7th to close at $136.72 per share

 on February 8th, representing a loss of more than $65 million in market capitalization.

 The February 12, 2019 Citron Report



 00587509                                            61
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 62 of 105 PageID #: 62




            161.   Then, on February 12, 2019, Citron Research issued a report titled “Citron Exposes

 Elder Abuse Within Inogen’s Sales Practices” (“Citron Report”). The Citron Report illuminated

 what Citron characterized as the Company’s “dirty” reseller network and systematic abuse of

 elders by Inogen and resellers through their deceptive sales practices and shoddy sales network,

 stating that less than 10% of Inogen’s sales come from Medicare despite the 75+ average age of

 its customers. According to the Citron Report, Inogen had been conspiring with its reseller

 network to dominate Google listings, posting fake reviews, and using tactics to deceive and

 pressure the elderly into buying its oxygen concentrators by, among other things, falsely telling

 them that Medicare would not cover the cost of oxygen concentrators sold by other companies (at

 prices lower than Inogen’s) in order to induce them to purchase Inogen’s devices at prices the

 market would not have otherwise supported.

            162.   Additionally, according to the Citron Report, the top reseller of Inogen products

 was “secretly controlled by a convicted felon who was recently released after 5 years in federal

 prison” after being sentenced for deceptive marketing practices, such as posting fake reviews.

 These are the same types of deceptive marketing practices Inogen’s resellers were committing, and

 which were exposed by Citron. The Citron Report detailed how increased sales through these

 nefarious resellers had artificially increased Inogen’s B2B sales, sales increases that Citron opined

 were not sustainable on a long-term basis. Based on its analysis of Inogen’s financial reports and

 the firm’s own research, Citron placed a target of just $46 per share on Inogen common stock.

            163.   According to its report, Citron called and inquired about a POC with Inogen’s

 biggest reseller, 1stClass Medical, and learned firsthand that the sales representative was lying

 about patient eligibility for Medicare reimbursements for POCs. Citron accused two other

 resellers, Pure Medical and Main Clinic Supply, of posting fake internet reviews to mislead



 00587509                                          62
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 63 of 105 PageID #: 63




 patients about Medicare eligibility and to scare patients away from more economically priced

 POCs by deceptively warning patients to “‘Beware of Cheap Machines.’”

            164.   Citron also investigated Inogen’s own sales practices by interviewing Inogen sales

 representatives, before ultimately concluding that Inogen leveraged its position as being the only

 Medicare approved DME provider of oxygen therapy in certain markets to steer patients, who

 would otherwise be eligible for Medicare reimbursement, to out-of-pocket cash sales “through

 evasive and deceptive tactics.” However, according to its report, Citron realized that Inogen’s

 ability to corner certain markets had ended in 2019 due to a change in Medicare payment rules that

 allowed patients to obtain POCs from any enrolled Medicare supplier.

            165.   Citron further backed its findings with the accounts of various current and former

 employees and customers, as shown in the following slides:




 00587509                                          63
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 64 of 105 PageID #: 64




            166.   On this news, the price of Inogen common stock—which had since partially

 recovered—declined further, this time falling by more than $4 per share, declining from its close

 of $142.20 per share on February 11th to close at $138.05 per share on February 12th, representing

 a loss of more than $87 million in market capitalization.

 February 26, 2019 Partial Disclosures and False and Misleading Statements

            167.   After the close of trading on February 26, 2019, the Individual Defendants caused

 Inogen to publish a press release announcing its 4Q18 and FY18 financial results, reporting:

 “[r]ecord total revenue of $358.1 million, up 43.6% versus 2017”; “[r]ecord sales revenue of

 $336.0 million, up 49.0% versus 2017”; “[DTC] sales rose 50.4% over the same period in 2017,

 primarily due to an increase in the number of sales representatives and associated consumer

 advertising”; and “GAAP net income of $51.8 million, reflecting a 146.9% increase versus 2017

 and a 14.5% return on revenue.”

            168.   The press release, however, partially revealed B2B issues, stating that “[w]hile

 domestic business-to-business sales growth was primarily driven by continued adoption by

 00587509                                         64
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 65 of 105 PageID #: 65




 traditional home medical equipment providers and internet resellers, order activity did slow from

 one national homecare provider in the fourth quarter of 2018.” Inogen’s 4Q18 B2B sales further

 slowed to a growth rate of only 16.0%.

            169.   In addition, the press release disclosed full year 2018 results for “[r]ental revenue

 of $22.1 million, down 7.7% versus 2017.”

            170.   During a conference call the Company hosted with analysts and investors later that

 day, defendant Wilkinson backtracked on Inogen’s prior TAM estimates, stating:

            It’s a good question . . . and there’s no change to our TAM estimate of 2.5 million
            to 3 million patients. . . . We’ve looked at it a few different ways. We keep landing
            in that same area. I will emphasize that we’ve always said 2.5 million to 3 million,
            we haven’t said 3.0 or anything, it’s kind of [an] acknowledgment that it’s an
            estimate, it’s probably a tougher estimate now than it used to be because of the
            movement within the data sources. But I think, the key is it’s not 20 million, it’s
            not 500,000. We feel very good about that estimate, no change to that.

            171.   Wilkinson further disclosed on the conference call that B2B sales growth slowed

 that quarter: “While business-to-business sales continued to grow, primarily due to strong demand

 by traditional home medical equipment providers and Internet resellers, order activity did slow

 from one national home care provider in the fourth quarter of 2018.”

            172.   When an analyst asked about the return on investment in the sales and marketing

 teams, Bauerlein partially revealed what had already been obvious to Inogen:

            [T]here were some inefficiencies as we did scale this business so quickly. And
            there were some learnings there as we increased the advertising spend, we didn’t
            see as much efficiencies there as we had hoped, and we really are focused on that
            now as a key area that we’re looking at in 2019, to improve our overall results, is
            to look at getting those reps fully up to speed and also making sure we have
            effective and efficient sources for the lead sources that we need.

            173.   Defendant Bauerlein also partially revealed information suggesting the market was

 closer to being saturated than they had previously represented to investors. Bauerlein stated that




 00587509                                            65
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 66 of 105 PageID #: 66




 she expected “the rate of sales force expansion in 2019 should be lower than the rate for the last

 couple of years.”

            174.   Similarly, the Individual Defendants caused Inogen to move up its estimated

 timetable for full POC penetration of the B2B market (despite the slowdown in orders from the

 one national homecare provider). The Company now disclosed that instead of the seven-to-ten

 years estimate discussed during the 2Q18 conference call, full adoption would occur within five

 years. When questioned by an analyst about the change, defendant Wilkinson also back-pedaled

 on the Company’s previous claims:

            Again, I’ll say it’s an estimate. We’re seeing some of the challenges that people
            have. Could it take longer? Yes, it could take longer. Could it go faster? Yes, it
            could. For us, again, that’s why it’s so important that we have access to the market
            ourselves so that we have more control of our own destiny.

            175.   Confirming Muddy Waters’ suspicions, the Individual Defendant also significantly

 reduced Inogen’s growth rate of the market for LTOT from 7% to 10% per year down to “low

 single digits.” As defendant Wilkinson explained:

            While Medicare beneficiary data showed a decline in 2017, when taking into
            account the shift to Medicare advantage, private insurance, retail sales and the
            expanding cap base, we believe that overall patient growth was in the low single
            digits in 2017, and we expect that trend to continue for the next few years.

            176.   On this news, the price of Inogen common stock fell even further, plummeting more

 than 24% from a close of $140.06 per share on February 26, 2019 to $106.28 per share on

 February 27, 2019, representing a loss of more than $736 million in market capitalization.

            177.   A Medtech Insight article titled “Inogen’s Stock Collapses After Earnings Call

 Addressing Short-Seller Concerns,” dated February 28, 2019, noted that Inogen’s share price

 “plummeted after its most recent earnings call where the company’s CEO seemed to acknowledge

 it did not trust its own research firm that gave it a glowing market report and prospective analysis.”

 The article quoted Muddy Waters’ Block, attributing the decline in share price “to the evasiveness

 00587509                                           66
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 67 of 105 PageID #: 67




 of TAM size, their assessment of recent low single digit growth, and downshifting the long-term

 growth language to five years from 7-10.”

            178.   Undaunted, the Individual Defendants continued to mislead investors. During the

 Company’s February 26, 2019 conference call with analysts and investors, defendant Wilkinson

 took the opportunity to dispute the findings uncovered by Muddy Waters and Citron. But in doing

 so, he further misled the market by stating that the Company’s prior figures were from an outdated

 2015 WinterGreen report and were now stale, rather than the 2017 report which was the version

 criticized by Muddy Waters. Wilkinson continued with a litany of misleading statements:

            [R]educed reimbursement rates as a result of competitive bidding, enhanced
            Medicare coverage and billing requirements and other factors have created access
            issues and caused the cash pay market, which is not reflected in the Medicare
            data, to grow substantially for both new and existing patients.

                                             *      *       *

            Lastly, we are an accredited home care provider, licensed to provide respiratory
            products in all 50 states, heavily regulated by Medicare and the FDA and subject
            to frequent audits to maintain these accreditations and licenses and we take
            compliance with the law seriously.

            Specifically, we have compliance requirements in place for our authorized Internet
            resellers. And without commenting on any specific Internet resellers, we expect
            that our Internet resellers abide by all applicable laws and regulations.

                                             *      *       *

            While some patients would rather receive products using their insurance benefits,
            the reimbursement dynamics in oxygen therapy have led some patients to seek
            better options, even if it means paying out of pocket. We are proud that we and our
            customers can make a difference in these patient’s lives.

            179.   Defendant Wilkinson further touted Inogen’s DTC sales force and marketing team,

 describing them as a “fantastic asset.”

            180.   In Inogen’s 2018 10-K, filed the same day with the SEC, the Company lowered its

 rate of oxygen therapy patient growth from 7% to 10% to the “low single digits,” but continued to


 00587509                                           67
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 68 of 105 PageID #: 68




 assert that “[w]e estimate approximately 3 million patients in the United States used long-term

 oxygen therapy in 2017 based on 2017 Medicare data and our estimate of the size of the Medicare

 market relative to the total market.”

            181.   The 2018 10-K also reiterated the misleading market penetration figures, stating

 that “[b]ased on 2017 Medicare data, we estimate the number of patients using portable oxygen

 concentrators represents approximately 10.8% of the total addressable oxygen market in the United

 States, although the Medicare data does not account for private insurance, Medicare Advantage,

 Medicaid and cash-pay patients in the market.”

            182.   Additionally, Inogen’s Form 10-K was accompanied by substantially the same

 materially misleading SOX Certifications signed by Wilkinson and Bauerlein that were included

 in the Company’s previous Forms 10-K and 10-Q.

            183.   The February 2019 statements above that were premised on the size of Inogen’s

 TAM were materially false and/or misleading at the time they were made for the reasons

 summarized at ¶ 83, above. The statements above that were premised on (i) the low market

 penetration of POCs and (ii) Inogen’s ability to become the leading POC manufacturer responsible

 for achieving 90% penetration of POCs for ambulatory LTOT patients were materially false and/or

 misleading at the time they were made for the reasons summarized at ¶ 85, above. The statements

 above that were premised on Inogen’s sales acumen and its ability to achieve easy and sustainable

 growth of POC cash sales were materially false and/or misleading at the time they were made for

 the reasons summarized at ¶ 86, above. The statements in the SOX Certifications were materially

 false and/or misleading at the time they were made for the reasons summarized at ¶ 88, above.

 May 7, 2019 Partial Disclosures

            184.   After the close of trading on May 7, 2019, the Individual Defendants caused Inogen

 to issue a press release announcing its 1Q19 financial results and conducted a conference call with
 00587509                                          68
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 69 of 105 PageID #: 69




 Inogen investors and stock analysts. As quoted in the press release, defendant Wilkinson disclosed

 that despite Inogen’s intentional shift away from the Medicare rental reimbursement market, it was

 actually a major headwind in generating future revenue. Even worse, B2B sales continued to

 decrease. As quoted in the press release, Wilkinson said:

            The first quarter of 2019 was a tough quarter for us given the decline in domestic
            business-to-business sales and the increased direct-to-consumer sales and
            marketing expenditures . . . . We believe there is still a large opportunity for
            portable oxygen concentrator adoption worldwide; however, there are patient
            access issues given the current reimbursement environment and the restructuring
            challenges that some providers are facing in converting their oxygen business to a
            non-delivery model. As a result, we are focused on multiple initiatives to drive
            sales and marketing efficiencies and build a more predictable revenue stream over
            time.

            185.   The press release further revealed that the POC market was not as grand as Inogen

 previously described:

            Inogen is reducing its full year 2019 total revenue guidance to $405 to $415
            million, down from $430 to $440 million, representing growth of 13.1% to 15.9%
            versus 2018 full year results. While the Company still expects direct-to-consumer
            sales to be its fastest growing channel, it plans to slow the pace of hiring in 2019
            and place more emphasis on sales representative productivity. Inogen still expects
            international business-to-business sales to have a solid growth rate, but now expects
            domestic business-to-business sales to have a slightly negative growth rate. Given
            the difficult growth comparisons Inogen faces in the domestic business-to-business
            channel, the restructuring challenges of some providers, and its rental plan, it
            expects negative growth in the domestic business-to-business channel in the
            second quarter of 2019 compared to the second quarter of 2018, with modest
            growth in the back half of 2019 compared to the back half of 2018.

            186.   The press release also stated that Inogen was: “reducing its full year 2019 GAAP

 net income guidance range to $36 to $38 million, down from $40 to $44 million, compared to

 2018 GAAP net income of $51.8 million”; “reducing its full year 2019 operating income guidance

 range to $42 to $44 million, down from $46 to $50 million, representing growth of 10.8% to 16.1%

 versus 2018 full year results”; and “reducing its full year 2019 Adjusted EBITDA guidance range




 00587509                                            69
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 70 of 105 PageID #: 70




 to $66 to $68 million, down from $67 to $71 million, representing growth of 7.7% to 11.0% versus

 2018 full year results.”

            187.   During an investor conference call held later that day, defendant Wilkinson

 disclosed to investors that the new sales representatives were not as effective as earlier hires, and

 alerted investors to additional issues in both the DTC and B2B markets. He stated:

            Looking at the first quarter of 2019, we generated total revenue of $90.2 million,
            reflecting growth of 14.1% over the first quarter of 2018.

            Direct-to-consumer sales of $39 million in the first quarter of 2019 increased 35.9%
            over the first quarter of 2018 primarily due to increased sales representative
            headcount and associated consumer advertising. However, the sales reps we hired
            in the second half of 2018, on average, took longer to come up the productivity
            curve than our historical target and were not at their full potential in the first
            quarter.

            Moving forward, we plan to slow down the addition of new sales representative
            hires and focus on improving the productivity of our sales team. Over the last
            2 quarters, we have also applied with it a separate rental team that will focus
            exclusively on new rental additions to drive overall sales productivity. And we
            plan to roll this out across our entire group in the coming quarters.

            As we’ve continued to grow our sales staff and the associated number of required
            leads has grown, we have seen the cost per generated lead trend higher than
            historical averages. We believe we will see increased productivity of our sales reps
            throughout 2019, which should reduce our overall cost per sale despite expected
            increased marketing spend.

            First quarter 2019 domestic business-to-business sales of $26.1 million decreased
            7% from the first quarter of 2018 primarily due to a decline in sales to our private
            label partner. These sales declines were a partner due to one large national home
            care provider who significantly reduced orders in the first quarter of 2019 as
            compared to the same period in 2018.

            Specifically, this provider who we discussed in our last earnings call accounted for
            revenue of $700,000 in the first quarter of 2019, down from $9.3 million in the first
            quarter of 2018.

            188.   The Individual Defendants retreated from their previous misleading assurances that

 Inogen could achieve its growth by focusing on sales within the DTC and B2B markets by

 announcing that it had created a separate rental team. Moreover, defendant Wilkinson informed

 00587509                                            70
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 71 of 105 PageID #: 71




 investors on the conference call that “[w]e do plan to slightly change our rental intake criteria to

 accept more new rental patient additions to increase access to patients who otherwise could not

 obtain a POC from their current home care provider.”

            189.    To attempt to offset the lowered expectations for the Company, the Individual

 Defendants relaxed Inogen’s rental intake criteria to approve rentals closer to the end of the 36-

 month rental-period for Medicare reimbursements. Wilkinson described it as follows:

            But we are going to relax the last criteria upfront. When we talk about that criteria,
            we’ve got a minimum number of billable months remaining for a rental patient or
            an insurance patient that we require to consider bringing them on service and
            deploying a POC. So we can relax that criteria and it creates more a bigger portion
            of the leads that come in every month to become rental candidates.

            190.    In stark contrast to the Company’s earlier praise of its Cleveland salesforce,

 defendant Wilkinson confirmed that the sales representatives hired in 3Q18 were underperforming

 and also blamed the productivity issues on insufficient support from the Cleveland management

 and seasoned representatives. Wilkinson described the issues as follows:

            Let me back up to probably the first half of ‘18 is kind of a benchmark. We started
            to hire at a heavier rate than historical in the first half of the year. And things, I’ll
            say, that even exceeded our expectations. As we continued and actually cranked
            up hiring to an even higher rate as we went into the third quarter, that’s where things
            didn’t meet our expectations. And as I said in my prepared remarks, when we look
            at productivity of reps, they no longer were matching what we have seen from a
            historical productivity standpoint. We got a little bit ahead of ourselves on
            management. I think we mentioned that in the previous call that we had to shore
            up our management but we found that we still need to invest in further training on
            management so that there are even better resource for the new reps that we have.
            If you look at most of the incremental hiring is in our Cleveland facility. That’s
            where we have space. So that’s why most of the hiring is there. But the folks are
            not surrounded by 5-year veteran reps there. It’s a relatively new facility. So we
            need to make an even bigger investment into training and support of those new reps
            to drive that productivity.

            191.    On this news, the price of Inogen common stock plummeted again, falling more

 than 25%, from a close of $91.14 per share on May 7, 2019 to a close of $67.79 per share on

 May 8, 2019, representing a loss in market capitalization of more than $509 million.

 00587509                                              71
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 72 of 105 PageID #: 72




            192.   On May 8, 2019, the Motley Fool posted an article titled “Why Inogen Shares Are

 Plunging Today.” In the author’s view, “[t]he mixed quarterly results weren’t great, but the huge

 contraction in the share price appears to be related to management’s full-year guidance updates.”

 August 7, 2019 Disclosures

            193.   Finally, on August 7, 2019, before the market opened, Inogen published a press

 release announcing its dismal 2Q19 financial results. It stated in part:

            Total revenue for the three months ended June 30, 2019 rose 3.9% to $101.1 million
            from $97.2 million in the same period in 2018. Direct-to-consumer sales rose
            14.0% over the same period in 2018, primarily due to increased sales representative
            productivity, partially offset by an approximate 17% reduction in sales
            representative headcount against the comparative period of the prior year.
            Domestic business-to-business sales declined 10.0% from the same period in 2018,
            primarily due to a decline in sales to the Company’s private label partner.

                                              *      *       *

            Operating income for the three months ended June 30, 2019 declined to
            $12.1 million, or 12.0% of revenue, down from $14.0 million, or 14.4% of revenue,
            in the comparative period in 2018, primarily due to higher marketing expense.

                                              *      *       *

            In the second quarter of 2019, the Company reported net income of $10.2 million
            compared to $14.6 million in the second quarter of 2018. Earnings per diluted
            common share was $0.45 in the second quarter of 2019 versus $0.65 in the second
            quarter of 2018.

            194.   The press release also quoted Wilkinson as stating as follows:

            We reached a new milestone for Inogen with over $100 million in revenue in the
            second quarter of 2019, while we focused on improving the productivity of our
            direct-to-consumer salesforce. While we were able to improve their productivity
            in the second quarter of 2019, the level of sales representative attrition was higher
            than expected as many of the representatives hired in 2018 were unable to meet
            our sales targets, . . . I expect the reduced sales capacity will be a headwind to
            direct-to-consumer growth for the remainder of 2019. In addition, we have
            continued to see some hurdles for our business-to-business partners, which we
            expect will be a headwind to growth in the domestic business-to-business channel
            in the short-term. In spite of these challenges, we are still optimistic about the
            medium to long-term opportunity for portable oxygen concentrator adoption
            worldwide, and we are focused on increasing our salesforce, enhancing salesforce

 00587509                                            72
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 73 of 105 PageID #: 73




            productivity, helping our partners overcome their restructuring challenges and
            capital constraints, and maintaining our market leadership position.

            195.   As if these results were not bad enough, Inogen slashed its net income guidance for

 fiscal 2019 from a range of between $36 and $38 million, to between $23 and $25 million. It also

 reduced its full year 2019 total revenue guidance to between $370 and $375 million, down from

 $405 to $415 million, blaming “reduced expectations of the direct-to-consumer sales channel”

 because of “the lower sales headcount compared to the same period in the prior year due to the

 higher attrition of representatives hired in 2018 who did not reach the sales targets.” Inogen also

 stated that it expected total revenue to decrease in 3Q19 compared to 3Q18 “due to the tougher

 comparables in its domestic business-to-business sales channel and secondarily due to the

 reduction in direct-to-consumer sales in the comparative periods.”

            196.   On this news, the price of Inogen common stock dropped again, falling more

 than 23%, from a close of $55.18 per share on August 6, 2019 to a close of $42.32 per share on

 August 7, 2019, representing a loss in market capitalization of more than $280 million.

            C.     Company Insiders Sold Their Inogen Shares Based Upon Material, Adverse
                   Nonpublic Information

            197.   Not all Inogen stockholders were harmed by the Individual Defendants’ actions.

 Indeed, some of the Individual Defendants made use of their insider knowledge of the false and

 misleading statements about the Company’s business operations, and handsomely profited from

 their self-serving insider selling activities.

            198.   During the Relevant Period, while in possession of material, adverse, non-public

 information, Defendants Wilkinson, Bauerlein, Lukatch, Huggenberger, Anderson-Ray,

 McFarland, and Rider—all fully aware of the unlawful circumstances driving the Company’s stock

 to highly-inflated levels—engaged in selling of their personal stock, collectively unloading a



 00587509                                          73
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 74 of 105 PageID #: 74




 staggering total of at least 291,250 shares of Inogen common stock for proceeds exceeding

 $43 million. These insider sales were both unusual and suspicious in volume and timing.

            199.   According to Inogen’s Insider Trading policy, which is contained within Inogen’s

 Code of Ethics: “No employee or director in possession of material, non-public information may

 trade Inogen’s securities (or advise others to trade) from the time they obtain such information

 until after adequate public disclosure of the information has been made.” Because the Individual

 Defendants were in possession of material, adverse nonpublic information at the time of their

 trades, they are in violation of this policy and consequently they breached their fiduciary duties to

 the Company.

            200.   Defendant Wilkinson, while he was in possession of material, adverse nonpublic

 information, sold 57,037 shares of his personally held Inogen stock at artificially inflated prices

 for proceeds of $8,555,054 between January 16, 2018 and August 1, 2018. Subsequent to these

 sales, Wilkinson has not sold any additional Inogen shares.

            201.   Defendant Bauerlein, while she was in possession of material, adverse nonpublic

 information, sold 84,260 shares of her personally held Inogen stock at artificially inflated prices

 for proceeds of $10,578,748 between February 9, 2018 and June 11, 2018. Subsequent to these

 sales, Bauerlein has not sold any additional Inogen shares.

            202.   Defendant Lukatch, while he was in possession of material, adverse nonpublic

 information, sold 8,000 shares of his personally held Inogen stock at artificially inflated prices for

 proceeds of $1,248,309 between December 1, 2017 and November 6, 2018. Prior to these sales,

 Lukatch had sold only 11,500 shares of Inogen stock ever. Subsequent to these sales, Lukatch has

 not sold any additional Inogen shares.




 00587509                                         74
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 75 of 105 PageID #: 75




            203.   Defendant Huggenberger, while he was in possession of material, adverse

 nonpublic information, sold 120,106 shares of his personally held Inogen stock at artificially

 inflated prices for proceeds of $19,763,206 between November 15, 2017 and January 15, 2019.

 Subsequent to these sales, Huggenberger has not sold any additional Inogen shares.

            204.   Defendant Anderson-Ray, while he was in possession of material, adverse

 nonpublic information, sold 4,000 shares of his personally held Inogen stock at artificially inflated

 prices for proceeds of $689,980 between January 2, 2018 and October 1, 2018. Subsequent to

 these sales, Anderson-Ray has not sold any additional Inogen shares.

            205.   McFarland, while he was in possession of material, adverse nonpublic information,

 sold 8,125 shares of his personally held Inogen stock at artificially inflated prices for proceeds of

 $1,390,889 between March 1, 2018 and November 8, 2018. Prior to these sales, McFarland had

 not ever sold any Inogen shares. Subsequent to these sales, McFarland also has not sold any

 additional Inogen shares.

            206.   Defendant Rider, while she was in possession of material, adverse nonpublic

 information, sold 9,722 shares of her personally held Inogen stock at artificially inflated prices for

 proceeds of $1,696,905 between February 26, 2018 and September 6, 2018. Prior to these sales,

 Rider had not ever sold any Inogen shares. Subsequent to these sales, Rider also has not sold any

 additional Inogen shares.

            207.   The Insider Selling Defendants either knew, consciously disregarded, were reckless

 and grossly negligent in not knowing, or should have known material, adverse, non-public

 information about the business operations and financial condition of Inogen, and caused the price

 of the Company’s stock to trade at artificially-inflated prices, while at the same time the Insider




 00587509                                          75
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 76 of 105 PageID #: 76




 Selling Defendants were disposing of tens of millions of dollars’ worth of Company stock, in

 violation of the law and the Company’s own insider trading policies.

            208.   Thus, the Insider Selling Defendants had a duty not to sell shares while in

 possession of material, adverse, non-public information concerning Inogen’s business, finances,

 and prospects. In breach of these duties, the Insider Selling Defendants sold shares at artificially-

 inflated prices in order to reap personal profits.

 VIII. THE DIRECTOR DEFENDANTS MADE FALSE AND MISLEADING
       STATEMENTS IN INOGEN’S PROXY STATEMENTS IN FURTHER BREACH
       OF THEIR FIDICUIARY DUTIES

            209.   Plaintiff’s allegations with respect to the misleading statements in Inogen’s Proxy

 Statements are based solely on negligence; they are not based on any allegation of reckless or

 knowing conduct by or on behalf of the Director Defendants, and they do not allege and do not

 sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

 or reference to any allegation of fraud, scienter, or recklessness with regard to these allegations

 and related claims.

            210.   On March 27, 2018, the Director Defendants caused Inogen to issue its Proxy

 Statement for the 2018 Annual Meeting of Shareholders to be held on May 10, 2018

 (“2018 Proxy”). In the 2018 Proxy, the Director Defendants solicited stockholder votes to, among

 other things, reelect defendants Greer, Rider, and Beardsley to the Board. In support of their bid

 to reelect defendants Greer, Rider, and Beardsley, the Director Defendants highlighted their duties

 and their supposedly successful oversight of the Company, as set forth below. The Director

 Defendants negligently issued misleading statements with respect to these solicited votes.

            211.   On March 26, 2019, the Director Defendants caused Inogen to issue its Proxy

 Statement for the 2019 Annual Meeting of Shareholders to be held on May 9, 2019 (“2019 Proxy”).

 In the 2019 Proxy, the Director Defendants solicited stockholder votes to, among other things,
 00587509                                             76
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 77 of 105 PageID #: 77




 reelect defendants Wilkinson, Anderson-Ray, and McFarland to the Board. In support of their bid

 to reelect defendants Wilkinson, Anderson-Ray, and McFarland, the Director Defendants

 highlighted their duties and their supposedly successful oversight of the Company, as set forth

 below. The Director Defendants negligently issued misleading statements with respect to these

 solicited votes.

            212.   The 2018 Proxy and the 2019 Proxy describe the duties of the Board’s Audit

 Committee as follows:

            Our Audit Committee oversees our corporate accounting and financial reporting
            process and assists our Board in monitoring our financial systems. Our Audit
            Committee also:

                                             *      *       *


            •      reviews our financial statements and our critical accounting policies and
            estimates;

            •      oversees risk management matters;

                                             *      *       *

            •      reviews the adequacy and effectiveness of our internal controls; and

            •       reviews and discusses with management and the independent auditors the
            results of our annual audit, our annual and quarterly financial statements and our
            publicly filed reports.

                                             *      *       *

            Our Audit Committee assists our Board in fulfilling its oversight responsibilities
            with respect to risk management in the areas of internal control over financial
            reporting and disclosure controls and procedures, legal and regulatory
            compliance, and discusses with management and the independent auditor
            guidelines and policies with respect to risk assessment and risk management. Our
            Audit Committee also reviews our major financial risk exposures and the steps
            management has taken to monitor and control these exposures. In addition, our
            Audit Committee monitors certain key risks on a regular basis throughout the
            fiscal year, such as risk associated with internal control over financial reporting
            and liquidity risk.



 00587509                                           77
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 78 of 105 PageID #: 78




            213.   The 2018 Proxy and the 2019 Proxy described the Company’s Code of Ethics as

 follows:

            Our Board has adopted Corporate Governance Principles. These principles address
            items such as the qualifications and responsibilities of our directors and director
            candidates and corporate governance policies and standards applicable to us in
            general. In addition, our Board has adopted a Code of Ethics and Conduct that
            applies to all of our employees, officers and directors, including our Chief
            Executive Officer, Chief Financial Officer, and other executive and senior
            financial officers. The full text of our Corporate Governance Principles and our
            Code of Ethics and Conduct is posted on our website at www.inogen.com in the
            Corporate Overview – Governance Documents section of our Investors webpage.
            We intend to post any amendments to our Code of Ethics and Conduct, and any
            waivers of our Code of Ethics and Conduct for directors and executive officers, on
            the same website.

            214.   With respect to “risk oversight,” the 2018 Proxy and the 2019 Proxy stated as

 follows:

            While our Board is ultimately responsible for risk oversight, our Board
            committees assist our Board in fulfilling its oversight responsibilities in certain
            areas of risk. . . . Finally, our full Board reviews strategic and operational risk in
            the context of reports from the management team, receives reports on all significant
            committee activities at each regular meeting, and evaluates the risks inherent in
            significant transactions.

            215.   With respect to the “Executive Summary,” the 2018 Proxy stated in part:

            Fiscal 2017 Business Performance

            Our fiscal 2017 financial and operating performances continued to be strong as
            we progressed in our efforts to enhance our business and create and sustain long-
            term value in several of our key business metrics. With our leadership team, we
            demonstrated strong year-over-year growth in revenues, net income and liquidity,
            all while effectively managing our costs.

            Our fiscal 2017 achievements include:

            •      Revenue of $249.4 million, an increase of 23.0% from 2016;

            •    GAAP net income of $21.0 million, or $0.96 per diluted share, compared to
            GAAP net income of $20.5 million or $0.97 per diluted share in 2016;

            •      Non-GAAP net income of $28.6 million, an increase of 39.3% from 2016;



 00587509                                            78
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 79 of 105 PageID #: 79




            •      Non-GAAP adjusted earnings before interest expense, interest income,
            provision for incomes taxes, depreciation and amortization, and stock-based
            compensation (Adjusted EBITDA) of $50.8 million, an increase of 17.2% from
            2016;

            •      Adjusted Operating Income of $37.4 million;

            •      Gross margin of 48.6% compared to 48.0% in 2016; and

            •      Cash and marketable securities of $173.9 million, an increase of $60.1
            million from 2016.

            216.   With respect to the “Executive Summary,” the 2019 Proxy stated in part:

            2018 Business Performance

            Our 2018 financial and operating performances continued to be strong as we
            progressed in our efforts to enhance our business and create and sustain long-
            term value in several of our key business metrics. With our leadership team, we
            demonstrated strong growth in revenues, net income and liquidity for our
            stockholders in 2018 compared to 2017.

            Our 2018 achievements include:

            •      Revenue of $358.1 million, an increase of 32.3% from 2017;

            •    GAAP net income of $51.8 million, or $2.30 per diluted share, compared to
            GAAP net income of $21.0 million or $0.96 per diluted share in 2017;

            •     Non-GAAP net income of $51.8 million, an increase of 81.4% from 2017,
            compared to non-GAAP net income of $28.6 million in 2017;

            •      Non-GAAP adjusted earnings before interest expense, interest income,
            provision for incomes taxes, depreciation and amortization, and stock-based
            compensation (non-GAAP Adjusted EBITDA) of $61.3 million, an increase of
            19.7% from 2017, compared to non-GAAP Adjusted EBITDA of $50.8 million in
            2017;

            •      Non-GAAP Adjusted Operating Income of $51.2 million, an increase of
            36.9% from 2017, compared to non-GAAP Adjusted Operating Income of
            $37.4 million in 2017;

            •      Gross margin of 49.9% compared to 48.6% in 2017; and

            •      Cash and marketable securities of $240.3 million as of December 31, 2018,
            an increase of $66.4 million, compared to cash and marketable securities of
            $173.9 million as of December 31, 2017.


 00587509                                         79
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 80 of 105 PageID #: 80




            217.   Accordingly, the 2018 Proxy and the 2019 Proxy incorrectly claimed and misled

 stockholders into believing that: (i) the Board was engaged in appropriate and active risk oversight

 of the Company, including compliance with the Code of Ethics; (ii) the Audit Committee exercised

 appropriate oversight of the Company’s accounting and financial reporting, disclosure controls

 and procedures, and the overall effectiveness of the Company’s internal controls; (iii) the

 Company achieved strong year-over-year growth in revenues, net income, and liquidity while

 effectively managing its costs based, at least in part, on the effective oversight by the Board; and

 (iv) as a result, defendants Greer, Rider, and Beardsley (in 2018) and Wilkinson, Anderson-Ray,

 and McFarland (in 2019), as members of the Audit Committee and/or Board, were well-informed

 about and exercised appropriate oversight over Inogen’s operations, risk management, public

 disclosures, and controls.

            218.   In reality, the Board and its Audit Committee, which include defendants Greer,

 Rider, Beardsley, Wilkinson, Anderson-Ray, and McFarland (who were each up for re-election),

 did not exercise active and appropriate oversight over the Company, its operations, Code of Ethics,

 risk management, public disclosures, or controls. Instead, as described herein, the Board made or

 allowed to be made improper statements in Inogen’s press releases, public filings, and other public

 statements; it failed to oversee compliance with the Code of Ethics, including its Insider Trading

 provision; it failed to implement a functioning risk management processes designed to address

 significant risks to the Company; it utterly failed to ensure compliance with applicable securities

 laws through implementation of functioning disclosure controls and procedures; and it made little

 or no effort to implement effective controls to prevent misconduct by its sales staff and distributors.

 Accordingly, the Director Defendants were negligent in including these misleading statements in

 the 2018 Proxy and the 2019 Proxy.



 00587509                                          80
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 81 of 105 PageID #: 81




            219.   Both the 2018 Proxy and 2019 Proxy were also misleading because, in making

 disclosures concerning the Company’s “strong” fiscal 2017 and 2018 business performance, the

 Director Defendants failed to disclose the materially adverse Undisclosed Facts which were

 necessary to make the statements made, in light of the circumstances under which such statements

 were made, not misleading.

            220.   In addition, both the 2018 Proxy and the 2019 Proxy claimed that the CN&G

 Committee “will consider candidates recommended by stockholders in the same manner as

 candidates recommended to the Committee from other sources.” This same statement also

 appeared in Inogen’s 2015-2017 proxy statements. Yet, this statement was false or materially

 misleading when made. Defendant Huggenberger used his influence as Inogen’s President, CEO,

 and a director to have his former colleagues from Sunrise Medical Inc., Rider and Anderson-Ray,

 appointed to the Board, as described at ¶¶ 238-240, below.

            221.   The 2018 Proxy and the 2019 Proxy harmed Inogen by interfering with the proper

 governance on the Company’s behalf that follows from the free and informed exercise of the

 stockholders’ right to vote for directors. As a result of the misleading statements in the proxies,

 Inogen’s stockholders voted via an uninformed stockholder vote to reelect Greer, Rider, and

 Beardsley (in 2018) and Wilkinson, Anderson-Ray, and McFarland (in 2019) to Inogen’s Board.

 Had the 2018 Proxy and the 2019 Proxy not been false and/or materially misleading, Inogen’s

 stockholders would not have voted to reelect these directors to Inogen’s Board.

            222.   The 2018 Proxy and the 2019 Proxy also harmed Inogen by causing it to continue

 to pay compensation to these directors, who otherwise would not have been reelected, while they

 violated their fiduciary duties.




 00587509                                        81
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 82 of 105 PageID #: 82




 IX.        DAMAGES TO INOGEN

            223.   As a result of the Individual Defendants’ wrongful and unlawful conduct, Inogen

 disseminated false and misleading public statements concerning the Company’s business and

 prospects, internal controls, and corporate governance and omitted material information from those

 statements to make such statements not false and misleading. The improper statements have

 devastated Inogen’s credibility and caused the Company to lose more than $3.3 billion in market

 capitalization.

            224.   The Individual Defendants’ improper course of conduct has also potentially

 subjected the Company to millions of dollars in damages in connection with the Securities Class

 Action. The Securities Class Action alleges that the Company, Wilkinson, and Bauerlein violated

 federal securities laws by repeatedly misrepresenting the Company’s business and prospects.

            225.   These actions have irreparably damaged Inogen’s corporate image and goodwill.

 For at least the foreseeable future, Inogen will suffer from what is known as the “liar’s discount,”

 a term applied to the stock of companies who have been implicated in misleading the investing

 public, such that Inogen’s ability to raise equity capital or debt on favorable terms in the future is

 now and will continue to be impaired. The Company stands to incur higher marginal costs of

 capital and debt because of the misconduct.

            226.   As a direct and proximate result of the Individual Defendants’ conduct, the

 Company has expended, and will continue to expend, significant sums of money. These additional

 expenditures include, without limitation: (i) expenses incurred in investigating and defending

 Inogen and the Securities Class Action Defendants in the Securities Class Action;

 (ii) compensation and benefits paid to the Individual Defendants, who have breached their

 fiduciary duties to Inogen, which compensation was based at least in part on Inogen’s stock price



 00587509                                         82
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 83 of 105 PageID #: 83




 which was artificially-inflated by the Individual Defendants’ misconduct; and (iii) costs associated

 with the loss of customer confidence in the Company.

 X.         DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

            227.   Plaintiff brings this action derivatively in his own right and for the benefit of the

 Company to redress injuries suffered, and to be suffered, by Inogen as a direct result of the

 violations of the federal securities laws, breaches of fiduciary duty, waste of corporate assets, and

 unjust enrichment, as well as the aiding and abetting thereof, by the Individual Defendants.

            228.   Inogen is named as a Nominal Defendant solely in a derivative capacity. This is

 not a collusive action to confer jurisdiction on this Court that it would not otherwise have.

            229.   Plaintiff is a current stockholder of Inogen and has continuously owned such shares

 since the time of the wrongdoing complained of herein. Plaintiff will adequately and fairly

 represent the interests of the Company and its stockholders in prosecuting this action.

            230.   Because the Individual Defendants lack independence and/or face a substantial

 likelihood of liability for the acts and omissions complained of herein, prosecution of this action,

 independent of the current Board, is in the best interests of the Company and its stockholders.

            231.   Inogen’s current Board consists of defendants Wilkinson, Lukatch, Huggenberger,

 Anderson-Ray, Beardsley, McFarland, Rider, and Greer. A majority of these individuals are not

 disinterested and independent with respect to the acts and omissions alleged herein. Plaintiff

 therefore has not made any demand on the present Board to institute this action because such a

 demand would be a futile and useless act.

            232.   The wrongful acts complained of herein have subjected, and continue to subject,

 Inogen to harm.




 00587509                                           83
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 84 of 105 PageID #: 84




            A.       Demand Is Excused as to Defendants Wilkinson and Huggenberger Because
                     They Lack Independence

            233.     Inogen has conceded in its SEC filings that defendants Wilkinson and

 Huggenberger are not independent directors.         Specifically, in the 2019 Proxy, defendants

 Wilkinson and Huggenberger are not listed as being among the purportedly independent directors.

 According to the Company, the Board considered whether any director had a material relationship

 with it that could compromise his or her ability to exercise independent judgment in carrying out

 his or her responsibilities. Based upon the information that Wilkinson and Huggenberger provided

 concerning their background, employment and affiliations, including family relationships, the

 Board could not deem them independent under the rules of the NASDAQ Global Select Market.

            234.     Furthermore, defendants Wilkinson and Huggenberger are not independent

 directors because their principal professional occupations are their employment with Inogen.

 Wilkinson has served as Inogen’s CEO since March 2017 and as a director since January 2017.

 He previously served as Inogen’s President and COO from January 2016 until March 2017 and

 Executive Vice President of Sales and Marketing from 2008 to 2015. In those roles, Wilkinson

 has received and continues to receive substantial monetary compensation and other benefits from

 the Company as follows:

                                                             NON-EQUITY
                                               OPTION      INCENTIVE PLAN        TOTAL
   YEAR            SALARY     STOCK AWARDS    AWARDS       COMPENSATION       COMPENSATION
    2018           $494,458      $1,749,846       ---          $443,034         $2,687,338
    2017           $402,177      $2,099,949       ---          $346,240         $2,848,366
    2016           $336,289          ---      $1,441,615       $301,500         $2,079,404
    2015           $278,600          ---      $1,101,469       $160,707         $1,540,776

 Huggenberger has served as a director of the Company since 2008. He previously served as

 Inogen’s President from January 2008 until January 2016 and as its CEO between January 2008




 00587509                                       84
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 85 of 105 PageID #: 85




 and March 2017. In those roles, Huggenberger has received and continues to receive substantial

 monetary compensation and other benefits as follows:

                                                          NON-EQUITY
            SALARY/CASH       STOCK      OPTION            INCENTIVE    OTHER
 YEAR          COMP.         AWARDS     AWARDS            PLAN COMP.    COMP.     TOTAL COMP.
  2018          $43,750      $179,988       ---                 ---       ---        $223,738
  2017         $129,073         ---      $281,030               ---     $38,733      $448,836
  2016         $552,116         ---     $1,865,620           $618,750     ---       $3,036,486
  2015         $480,308         ---     $1,468,626           $484,837     ---       $2,433,770
  2014         $435,118         ---     $1,090,897           $396,000     ---       $1,922,015
  2013         $346,883         ---      $186,685            $260,163   $10,236      $803,967

            235.   Additionally, defendant Wilkinson lacks independence because he is named as a

 defendant in the Securities Class Action and faces a substantial likelihood of liability for the

 conduct alleged therein against him.

            236.   Accordingly, defendants Wilkinson and Huggenberger lack independence from

 defendants Lukatch, Anderson-Ray, Beardsley, McFarland, Rider, and Greer due to their past and

 present employment with Inogen and their interest in maintaining their executive and directorial

 positions. This lack of independence renders defendant Wilkinson and Huggenberger incapable

 of impartially considering a demand to commence and vigorously prosecute this action.

            B.     Demand Is Excused as to Defendants Huggenberger, Anderson-Ray, Rider,
                   Lukatch, and Beardsley Due to Their Overlapping Business Affiliations

            237.   Defendants Huggenberger, Anderson-Ray, Rider, Lukatch, and Beardsley are

 incapable of impartially considering a demand to commence and vigorously prosecute this action

 due to their long-standing, overlapping business relationships.

            238.   Defendants Huggenberger, Anderson-Ray, and Rider all have long-standing ties to

 Sunrise Medical Inc., a global manufacturer and distributor of durable medical equipment, and

 each other. Huggenberger held various management positions with Sunrise Medical, including:

 Vice President of Marketing for Sunrise Medical’s German subsidiary from 1994 to 1996,


 00587509                                            85
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 86 of 105 PageID #: 86




 President of Sunrise Medical’s German division from 1998 until 2000, President of the European

 Operating Group from 2000 to 2002, President and COO from 2002 until 2004, and President of

 European Operations from 2006 to 2007. At the same time, Anderson-Ray also held various senior

 leadership roles at Sunrise Medical, including: President of the Global Business Group in 2001,

 President of the Continuing Care Group from 1998 to 2000, and President of the Mobility Products

 Division from 1996 to 2001. According to Sunrise Medical’s SEC Form 10-K, Huggenberger and

 Anderson-Ray were considered under SEC rules to be “executive officers” of the company. And,

 from 2001 to 2005, defendant Rider served as Senior Vice President of Global Human Resources

 for Sunrise Medical.

            239.   These professional connections going back 20 years led to Huggenberger, who

 became Inogen’s CEO and President in 2008, reuniting with Anderson-Ray and Rider at Inogen

 upon their appointments as directors in 2013 and 2014, respectively.

            240.   Although the Board’s CN&G Committee provides that it “will consider candidates

 recommended by stockholders in the same manner as candidates recommended to the Committee

 from other sources,” that statement is not true. Defendant Huggenberger yielded significant power

 over the Board’s appointment of new directors. Curiously, of the five independent directors

 appointed to Inogen’s Board since 2013, two of them are Huggenberger’s Sunrise Medical

 colleagues. As a result, Huggenberger enjoyed the additional benefit of having a long-time

 associate—Rider—who he facilitated being appointed to the Board in 2014, participate in setting

 and approving his compensation as a member (then later the Chair) of the CN&G Committee. As

 shown in the compensation chart (¶ 234, above), between 2014 and 2016, when Huggenberger

 was President and CEO, he saw his total compensation increase significantly year-to-year.




 00587509                                        86
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 87 of 105 PageID #: 87




            241.   These long-standing relationships also led to additional professional opportunities.

 For example, since at least 2015, Anderson-Ray has been serving on the Board of Directors of

 Sommetrics, Inc., a privately-held company providing sleep apnea products and services. When a

 directorial position opened in 2017, Anderson-Ray saw an opportunity to repay his colleague.

 Huggenberger was appointed to the Sommetrics’ Board in November 2017 where he and

 Anderson-Ray now serve together on the Sommetrics’ Board.

            242.   Based upon the foregoing, there is reasonable doubt defendants Huggenberger,

 Anderson-Ray, and Rider, who are all about the same age and have risen through the corporate

 ranks together for nearly two decades, would vote to initiate litigation against each other or their

 other colleagues on the Inogen Board.

            243.   Several current Board members also have long-standing connections to Inogen’s

 largest stockholder, Novo Holdings A/S (formerly Novo A/S), a holding and investment company

 that manages ~$45B of assets on behalf of the Novo Nordisk Foundation. As of February 2018,

 Novo Holdings A/S reported it beneficially owned 3,549,320 shares of Inogen common stock, or

 16% of the Company. Novo Ventures is the venture investment vehicle for Novo Holdings A/S.

            244.   Defendant Beardsley has been the Managing Partner of Novo Ventures (US) Inc.

 since 2018. He joined Novo Ventures (US) Inc. in San Francisco in 2012. Beardsley has also

 worked within Novo Holdings A/S and its investment activities since 2009 in several roles: from

 2016 through 2017, he was employed as a Senior Partner by Novo Ventures (US) Inc.; from

 December 2012 through 2015, he was employed as a Partner by Novo Ventures (US) Inc.; and

 from 2009 through 2012, he was employed as a Senior Partner by Novo Holdings A/S. That

 Beardsley’s foremost allegiance is to Novo Holdings A/S is further demonstrated by his decision

 “to waive any right to compensation for service on the [Inogen] Board or any committee thereof.”



 00587509                                           87
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 88 of 105 PageID #: 88




            245.   Defendant Lukatch was also a partner at Novo Ventures (US) Inc. and helped

 establish its San Francisco office in 2006. Lukatch left the company in 2015 after nine years but

 remains on the boards of several companies in which it has invested.

            246.   There is reasonable doubt defendants Beardsley and Lukatch would vote to initiate

 litigation against each other due to these long-standing business relationships between each other

 and their ongoing professional dealings with and on behalf of Inogen’s largest stockholder.

 Similarly, there is reasonable doubt the remaining directors would initiate litigation against

 directors associated with Inogen’s controlling stockholder which, as a result of its substantial stock

 holdings, yields significant influence on Inogen, its directors, and its executives.

            C.     Demand Is Excused Because a Majority of the Board Face a Substantial
                   Likelihood of Liability for Their Insider Trading

            247.   Defendants Wilkinson, Lukatch, Huggenberger, Anderson-Ray, McFarland, and

 Rider also face a substantial likelihood of liability with respect to their insider selling of Inogen

 shares while in possession of material, adverse nonpublic information concerning Inogen’s

 business, financial prospects, and internal controls during the period when the Company’s stock

 was artificially inflated. As set forth above in ¶¶ 198-206, these defendants collectively sold

 206,990 Inogen shares, for which they received 33,923,344 between November 15, 2017 and

 January 15, 2019, in violation of the Company’s Insider Trading policy, and state and/or federal

 law. For the reasons stated herein, these defendants face a substantial likelihood of liability and

 are not independent or disinterested, excusing a pre-suit demand.

            D.     Demand Is Excused Because the Entire Board Faces a Substantial Likelihood
                   of Liability for Their Misconduct

            248.   Defendants Wilkinson, Lukatch, Huggenberger, Anderson-Ray, Beardsley,

 McFarland, Rider, and Greer violated Section 14(a) of the Exchange Act by negligently making

 material misstatements in and omissions from the 2018 and 2019 Proxy Statements. It is against

 00587509                                         88
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 89 of 105 PageID #: 89




 public policy to indemnify individuals for violations of section 14(a) of the Exchange Act.

 Accordingly, any indemnification by the Company to defendants Wilkinson, Lukatch,

 Huggenberger, Anderson-Ray, Beardsley, McFarland, Rider, or Greer does not protect them from

 liability or damages as a result of their wrongdoing. As a result, these defendants face a substantial

 likelihood of liability, excusing a pre-suit demand.

            249.   Defendants Wilkinson, Lukatch, Huggenberger, Anderson-Ray, Beardsley,

 McFarland, Rider, and Greer also breached their fiduciary duties of loyalty and good faith by

 making or allowing to be made false and misleading statements during the Relevant Period in

 Inogen’s press releases, public filings, and other public statements relating to the Company’s

 business, financial prospects, and internal controls. Accordingly, all members of the Board face a

 substantial likelihood of liability for their breach of their respective and collective fiduciary duties,

 and any demand upon the Director Defendants to bring suit against themselves, or the executive

 management of the Company, would be a useless and futile act.

            250.   Defendants Wilkinson, Lukatch, Huggenberger, Anderson-Ray, Beardsley,

 McFarland, Rider, and Greer caused and/or allowed the Company to engage in deliberately issuing

 false and misleading statements to mislead investors, and as such, they each face a substantial

 likelihood of liability for causing Inogen to engage in such illegal and unlawful conduct. As

 described above, Defendants Wilkinson, Lukatch, Huggenberger, Anderson-Ray, Beardsley,

 McFarland, Rider, and Greer knowingly and/or with reckless disregard reviewed, authorized,

 and/or caused the publication of materially false and misleading statements throughout the

 Relevant Period, causing the Company’s stock to trade at artificially-inflated prices.

            251.   Additionally, Defendants Wilkinson, Lukatch, Huggenberger, Anderson-Ray,

 Beardsley, McFarland, Rider, and Greer, as directors (and, in some cases, as Audit Committee



 00587509                                           89
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 90 of 105 PageID #: 90




 members) owed a duty to, in good faith and with due diligence, exercise reasonable inquiry,

 oversight, and supervision to ensure that Inogen’s internal controls and/or internal auditing and

 accounting controls over financial reporting were sufficiently robust and effective (and/or were

 being implemented effectively), and to ensure that the Audit Committee’s duties were being

 discharged in good faith and with the required diligence and due care. Instead, they knowingly

 and/or with reckless disregard reviewed, authorized, and/or caused the publication of materially

 false and misleading statements throughout the Relevant Period that caused Inogen’s stock to trade

 at artificially-inflated prices. Thus, Defendants Wilkinson, Lukatch, Huggenberger, Anderson-

 Ray, Beardsley, McFarland, Rider, and Greer are directly responsible for Inogen’s failure to adopt

 and implement such internal controls, and for the substantial damages Inogen is subject to ongoing

 lawsuits. As such, these Defendants face a substantial likelihood of liability for the claims asserted

 herein. Demand is therefore futile as to them.

            252.   Further,   Defendants   Wilkinson,   Lukatch,    Huggenberger,      Anderson-Ray,

 Beardsley, McFarland, Rider, and Greer wasted corporate assets by paying improper

 compensation, bonuses, and severance to certain of the Company’s executive officers and

 directors. The handsome remunerations paid to wayward fiduciaries who proceeded to breach

 their fiduciary duties to the Company was improper and unnecessary, and no person of ordinary,

 sound business judgment would view this exchange of consideration for services rendered as fair

 or reasonable.

            253.   The Director Defendants’ making or authorization of false and misleading

 statements throughout the Relevant Period, failure to timely correct such statements, failure to take

 necessary and appropriate steps to ensure that the Company’s internal controls or internal auditing

 and accounting controls were sufficiently robust and effective (and/or were being implemented



 00587509                                         90
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 91 of 105 PageID #: 91




 effectively), failure to take necessary and appropriate steps to ensure that the Audit Committee’s

 duties were being discharged in good faith and with the required diligence, and/or acts of corporate

 waste, and abuse of control, constitute breaches of fiduciary duties for which they face a substantial

 likelihood of liability.    If Defendants Wilkinson, Lukatch, Huggenberger, Anderson-Ray,

 Beardsley, McFarland, Rider, and Greer were to bring a suit on behalf of Inogen to recover

 damages sustained as a result of this misconduct, they would expose themselves to significant

 liability. This is something they will not do. For the foregoing reasons, demand is futile as to each

 of these Defendants.

            E.     Demand is Futile as to the Audit Committee Defendants

            254.   During the Relevant Period, Defendants Anderson-Ray, McFarland, and Greer

 served as members of the Audit Committee. Pursuant to the Company’s Audit Committee Charter,

 the Audit Committee Defendants were responsible for, among other things, reviewing and

 approving quarterly and annual financial statements and earnings press releases, overseeing the

 Company’s internal controls over financial reporting, and discharging their other duties described

 herein. Despite these duties, the Audit Committee Defendants knowingly or recklessly reviewed

 and approved, or failed to exercise due diligence and reasonable care in reviewing and preventing

 the dissemination of, false and/or materially misleading earnings press releases and quarterly and

 annual financial statements, and failed in their specific duties to ensure that the Company’s internal

 controls over financial reporting were sufficient, and that statements made by the Company

 regarding its business and financial prospects were accurate. Accordingly, the Audit Committee

 Defendants face a sufficiently substantial likelihood of liability for breach of their fiduciary duties

 of loyalty and good faith. Any demand upon the Audit Committee Defendants therefore is futile.




 00587509                                          91
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 92 of 105 PageID #: 92




            F.     Demand Is Excused as to Defendants Rider, Lukatch, and Beardsley Due to
                   Their Membership on the Board’s CN&G Committee

            255.   Defendants Rider, Lukatch, and Beardsley serve together on the CN&G

 Committee. These three defendants all participated in setting their compensation from the

 Company, as well as the compensation of their colleagues, Wilkinson, Huggenberger, Anderson-

 Ray, McFarland, and Greer. Their capacity to dole out compensation for themselves and their

 colleagues makes it impossible for each of them, and any of them, to independently and

 disinterestedly consider a stockholder demand to investigate or prosecute an action pertaining to

 the Individual Defendants’ improper conduct.

            G.     Demand is Futile as to All Director Defendants for Additional Reasons

            256.   The Board of Inogen has already demonstrated that it cannot independently and

 disinterestedly consider a pre-suit demand to bring the claims set forth herein. Despite the

 wrongdoing of the Company’s executive officers, including Defendants Wilkerson and Bauerlein,

 who, respectively, still serve as the Company’s CEO and CFO, the Board has taken no action to

 address the harm this misconduct has caused the Company.

            257.   In addition, each of the current directors receives annual cash compensation, as well

 as awards of Inogen stock, purely for being a Board member. This compensation provides a

 substantial stipend to these directors, from which each of them personally benefits and depends on

 for his or her livelihood. The total compensation to these Directors in the form of retainer fees,

 stock awards and other compensation for 2018 was as follows:




 00587509                                           92
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 93 of 105 PageID #: 93




                                        Cash                   Stock
                                     Compensation             Awards
                    Name                 ($)                    ($)                  Total ($)
            McFarland            $              56,250   $             179,988   $           236,238
            Anderson-Ray                        53,250                 179,988               233,238
            Lukatch                            116,250                 179,988               296,238
            Rider                               60,250                 179,988               240,238
            Greer                               60,750                 179,988               240,738
            Beardsley                               —                      —                     —
            Huggenberger                        43,750                 179,988               223,738

            258.      Demand on each of the directors is therefore futile because, through their course of

 conduct to date, they have demonstrated their unwillingness to undertake any action that would

 threaten the economic benefits they receive as members of Inogen’s Board.

            259.      Also, if Inogen’s current officers and directors are protected against personal

 liability for their breaches of fiduciary duties alleged in this complaint by Directors & Officers

 Liability Insurance (“D&O Insurance”), they caused the Company to purchase that insurance for

 their protection with corporate funds, i.e., monies belonging to the stockholders. However,

 Plaintiff is informed and believes that the D&O Insurance policies covering the Director

 Defendants in this case contain provisions that eliminate coverage for any action brought directly

 by Inogen against the Director Defendants, known as the “insured versus insured exclusion.” As

 a result, if the members of Inogen’s Board were to sue themselves or certain officers of Inogen,

 there would be no D&O Insurance protection and, thus, this is a further reason why they will not

 bring such a suit. On the other hand, if the suit is brought derivatively, as this action is brought,

 such insurance coverage exists and will provide a basis for the Company to effectuate recovery.

 Therefore, the members of the Board cannot be expected to file the claims asserted in this

 derivative lawsuit because such claims would not be covered under the Company’s D&O

 Insurance policy.


 00587509                                                93
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 94 of 105 PageID #: 94




            260.   Under the factual circumstances described herein, the Director Defendants are more

 interested in protecting themselves than they are in protecting Inogen by prosecuting this action.

 Therefore, demand on Inogen and its Board is futile and is excused.

            261.   Inogen has been, and will continue to be, exposed to significant losses due to the

 Individual Defendants’ wrongdoing. Yet, the Director Defendants have not filed any lawsuits

 against themselves or others who were responsible for the wrongful conduct. Thus, the members

 of the Board are breaching their fiduciary duties to the Company and face a sufficiently substantial

 likelihood of liability for their breaches, rendering any demand upon them futile.

            262.   Plaintiff has not made any demand on stockholders of Inogen to institute this action

 since such demand would be a futile and useless act for the following reasons:

                   (a)     Inogen is a publicly-traded company with thousands of stockholders of

            record and at least hundreds of thousands of beneficial owners;

                   (b)     making demand on such a number of stockholders would be impossible for

            Plaintiff, who has no means of collecting the names, addresses, or phone numbers of Inogen

            stockholders; and

                   (c)     making demand on all stockholders would force Plaintiff to incur excessive

            expenses and obstacles, assuming all stockholders could even be individually identified

            with any degree of certainty.

 XI.        CLAIMS FOR RELIEF

                                               COUNT I

                            Violations of Section 14(a) of the Exchange Act
                                   (Against the Director Defendants)

            263.   Plaintiff incorporates by reference all prior paragraphs except as provided below.




 00587509                                           94
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 95 of 105 PageID #: 95




            264.   The section 14(a) Exchange Act claims alleged herein are based solely on

 negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

 of the Director Defendants. The section 14(a) Exchange Act claims alleged herein do not allege

 and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance upon any

 allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to the

 nonfraud claims.

            265.   The Director Defendants negligently issued, caused to be issued, and participated

 in the issuance of materially misleading written statements to stockholders, which were contained

 in the 2018 Proxy and the 2019 Proxy. In the 2018 Proxy, the Board solicited stockholder votes

 to reelect Rider, Greer, and Beardsley to the Board. In the 2019 Proxy, the Board solicited

 stockholder votes to reelect Wilkinson, Anderson-Ray, and McFarland to the Board.

            266.   The 2018 Proxy and the 2019 Proxy incorrectly claimed and/or led reasonable

 investors to believe that: (i) the Board was engaged in appropriate and active risk oversight of the

 Company, including compliance with the Code of Ethics; (ii) the Audit Committee exercised

 appropriate oversight of the Company’s accounting and financial reporting, disclosure controls

 and procedures, and the overall effectiveness of the Company’s internal controls; (iii) the

 Company achieved strong year-over-year growth in revenues, net income and liquidity while

 effectively managing its costs based, at least in part, on the effective oversight by the Board; and

 (iv) as a result, defendants Greer, Rider, and Beardsley (in 2018) and Wilkinson, Anderson-Ray,

 and McFarland (in 2019), as members of the Audit Committee and/or Board, were well-informed

 about and exercised appropriate oversight over Inogen’s operations, risk management, public

 disclosures, and controls.




 00587509                                         95
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 96 of 105 PageID #: 96




            267.   However, the Board did not exercise active and appropriate oversight over the

 Company, its operations, Code of Ethics, risk management, public disclosures, or controls.

 Instead, as described herein, the Board made or allowed to be made improper statements in

 Inogen’s press releases, public filings, and other public statements; it failed to oversee compliance

 with the Code of Ethics, including its Insider Trading provision; it failed to implement a

 functioning risk management processes designed to address significant risks to the Company; it

 utterly failed to ensure compliance with applicable securities laws through implementation of

 functioning disclosure controls and procedures; and it made little or no real effort to implement

 effective controls to prevent misconduct by its sales staff and distributors.

            268.   The 2018 Proxy and the 2019 Proxy were also misleading because, in making

 disclosures concerning the Company’s “strong” fiscal 2017 and 2018 business performance, the

 Director Defendants failed to disclose the materially adverse Undisclosed Facts which were

 necessary to make the statements made, in light of the circumstances under which such statements

 were made, not misleading.

            269.   In addition, the 2018 Proxy and the 2019 Proxy claimed that the CN&G Committee

 “will consider candidates recommended by stockholders in the same manner as candidates

 recommended to the Committee from other sources.” Yet, this statement was false or materially

 misleading when made. Defendant Huggenberger had used his influence as Inogen’s President,

 CEO, and a director to have his former colleagues from Sunrise Medical, Rider and Anderson-

 Ray, appointed to the Board.

            270.   By reason of the conduct alleged herein, the Director Defendants violated section

 14(a) of the Exchange Act. As a direct and proximate result of these defendants’ wrongful conduct,




 00587509                                         96
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 97 of 105 PageID #: 97




 Inogen misled and deceived its stockholders by making misleading statements that were an

 essential link in stockholders heeding Inogen’s recommendation to reelect certain Board members.

            271.   The misleading information contained in the 2018 Proxy and the 2019 Proxy was

 material to Inogen’s stockholders in determining whether to elect these defendants.              This

 information was also material to the integrity of the directors that were proposed for election to

 the Board. The proxy solicitation process in connection with the 2018 Proxy and the 2019 Proxy

 was an essential link in the reelection of nominees to the Board.

            272.   Plaintiff, on behalf of Inogen, hereby seeks relief for damages inflicted upon the

 Company based upon the misleading 2018 Proxy and 2019 Proxy in connection with the improper

 reelection of the members of the Board.

                                               COUNT II

            For Contribution for Violations of Sections 10(b) and 21D of the Exchange Act
                           (Against Defendants Wilkinson and Bauerlein)

            273.   Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

            274.    Defendants Wilkinson and Bauerlein are named defendants in the Securities Class

 Action.

            275.   Inogen is named as a defendant in the Securities Class Action, which asserts claims

 under the federal securities laws for, inter alia, violations of section 10(b) of the Exchange Act. If

 the Company is found liable for violating the federal securities laws, the Company’s liability will

 arise, in whole or in part, from the intentional, knowing, or reckless acts or omissions of some or

 all of the defendants as alleged herein. The Company is entitled to receive contribution from the

 Securities Class Action Defendants in connection with the Securities Class Action against the

 Company.


 00587509                                          97
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 98 of 105 PageID #: 98




            276.   Defendants Wilkinson and Bauerlein, as directors and officers and otherwise, had

 the power and/or ability to, and did, directly or indirectly, control or influence the Company’s

 general affairs, including the content of public statements about Inogen, and had the power and/or

 ability, directly or indirectly, to control or influence the specific corporate statements and conduct

 that violated section 10(b) of the Exchange Act and Rule 10b-5. Further, defendants Wilkinson

 and Bauerlein are liable under section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f), which

 governs the application of any private right of action for contribution asserted pursuant to the

 Exchange Act.

            277.   As a result, defendants Wilkinson and Bauerlein damaged Inogen and are liable to

 the Company for contribution.

            278.   Plaintiff, on behalf of Inogen, has no adequate remedy at law.

                                              COUNT III

                                      Breach of Fiduciary Duty
                                 (Against the Individual Defendants)

            279.   Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

            280.   The Individual Defendants breached their duty of loyalty and good faith by

 allowing each other to cause, or by themselves causing, the Company to make false and misleading

 statements in Inogen’s press releases, public filings, and other public statements relating to the

 Company’s business, financial prospects, and internal controls. The Individual Defendants knew

 or were reckless in not knowing the Undisclosed Facts and that the related statements were

 improper. Additionally, the Individual Defendants breached their fiduciary duties by failing to

 ensure the Company had effective internal controls over its public disclosures and its sales

 processes so as to prevent the abusive sales tactics employed by its sales representatives and


 00587509                                          98
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 99 of 105 PageID #: 99




 distributors. These defendants further breached their fiduciary duties by allowing Inogen insiders

 to conduct insider sales of Company stock while in possession of material, adverse nonpublic

 information. Each of the Individual Defendants violated his or her fiduciary duties by consciously

 failing to prevent the Company from engaging in the wrongful and unlawful acts complained of

 herein.

            281.   The Individual Defendants had a duty to properly oversee compliance with

 Inogen’s Code of Ethics. The Code of Ethics, which applies to all directors, officers, and

 employees, requires that all public disclosures be full, fair, complete, accurate, objective, relevant,

 timely, and understandable. It also requires that (i) employees and directors comply with all laws,

 rules, and regulations applicable to Inogen and its business, as well as applicable Inogen policies

 and procedures and (ii) no employee or director in possession of material, nonpublic information

 trade in Inogen’s securities from the time he or she obtains such information until after adequate

 public disclosure of the information is made. The Individual Defendants breached their duties by

 failing to comply with, and failing to oversee and require others to comply with, the Code of Ethics.

 Accordingly, the Individual Defendants breached their duty of loyalty to the Company.

            282.   The Audit Committee members had a duty to properly oversee Inogen’s compliance

 with legal and regulatory requirements, including public disclosure controls and procedure, as well

 as its internal control functions and disclosures. As described herein, the Audit Committee

 Defendants breached their duty of loyalty and good faith by approving or otherwise allowing the

 improper statements, and by failing to properly oversee Inogen’s compliance with legal and

 regulatory requirements, public disclosure and sales staff controls and procedure, and other

 internal control functions and disclosures.




 00587509                                          99
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 100 of 105 PageID #: 100




             283.   The Securities Action Defendants were reckless or grossly negligent in

  disseminating the improper statements detailed herein.          The Securities Action Defendants

  intentionally, recklessly, and/or with gross negligence made improper statements in Inogen’s press

  releases, public filings, and other public statements. Accordingly, these defendants breached their

  duty of care and loyalty to the Company.

             284.   The Individual Defendants’ conduct as detailed herein was not a good-faith exercise

  of prudent business judgment to protect and promote the Company’s corporate interests.

             285.   As a direct and proximate result of the Individual Defendants’ breaches of their

  fiduciary obligations, Inogen has sustained and will continue to sustain significant damages.

  Accordingly, these defendants are liable to the Company.

             286.   Plaintiff, on behalf of Inogen, has no adequate remedy at law.

                                               COUNT IV

       Breach of Fiduciary Duty for Insider Selling and Misappropriation of Information
                           (Against the Insider Selling Defendants)

             287.   Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

             288.   At the time the Insider Selling Defendants sold their Inogen stock, they knew the

  information described herein, including the Undisclosed Facts, and sold such stock on the basis of

  such information.

             289.   The information described herein was material, adverse nonpublic information

  concerning the Company’s business metrics, its prospects, and its controls and governance. It was

  an asset belonging to the Company, which the Insider Selling Defendants used for their own benefit

  when they sold Inogen stock.




  00587509                                          100
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 101 of 105 PageID #: 101




             290.   At the time of their stock sales, the Insider Selling Defendants knew the truth about

  the Company’s business metrics and prospects, and its internal controls and governance.

             291.   The Insider Selling Defendants’ stock sales while in possession and control of this

  material, adverse nonpublic information was a breach of their fiduciary duty of loyalty and good

  faith.

             292.   Since the use of the Company’s material nonpublic information for their own gain

  constitutes a breach of fiduciary duty, the Company is entitled to the imposition of a constructive

  trust on the profits from the Insider Selling Defendants’ improper sales.

             293.   By reason of the foregoing, Inogen was damaged.

             294.   Plaintiff, on behalf of Inogen, has no adequate remedy at law.

                                                COUNT V

                                       Waste of Corporate Assets
                                   (Against the Individual Defendants)

             295.   Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

             296.   As a result of the Individual Defendants’ failure to implement adequate controls to

  ensure that the Company’s SEC filings and other public statements were not misleading, Inogen

  is subject to the Securities Class Action. The Individual Defendants have caused Inogen to waste

  its corporate assets by forcing the Company to expend valuable resources in defending itself in the

  ongoing litigation, in addition to any ensuing costs from a potential settlement or adverse

  judgment.

             297.   As a result of their waste of corporate assets, the Individual Defendants are liable

  to the Company.

             298.   Plaintiff, on behalf of Inogen, has no adequate remedy at law.


  00587509                                          101
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 102 of 105 PageID #: 102




                                                COUNT VI

                                           Unjust Enrichment
                                   (Against the Individual Defendants)

             299.   Plaintiff incorporates by reference and realleges each and every allegation

  contained above, as though fully set forth herein.

             300.   By their wrongful acts and omissions, the Individual Defendants were unjustly

  enriched at the expense and to the detriment of Inogen. The Individual Defendants were unjustly

  enriched as a result of the compensation and director remuneration they received while breaching

  their respective fiduciary duties owed to Inogen, violating its Code of Ethics, and engaging in self-

  dealing.

             301.   Plaintiff, as a stockholder and representative of Inogen, seeks restitution from these

  defendants, and each of them, and an order of this Court disgorging all profits, benefits, and other

  compensation obtained by these defendants, and each of them, as a result of their wrongful

  conduct.

             302.   Plaintiff, on behalf of Inogen, has no adequate remedy at law.

  XII.       PRAYER FOR RELIEF

             WHEREFORE, Plaintiff demands judgment as follows:

             A.     Against Defendants, jointly and severally, and in favor of the Company, for the

  amount of damages sustained by the Company as a result of Defendants’ breaches of fiduciary

  duties, abuse of control, gross mismanagement, unjust enrichment, waste of corporate assets,

  violations of the Exchange Act, and insider selling, together with prejudgment and post-judgment

  interest thereon;




  00587509                                           102
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 103 of 105 PageID #: 103




             B.      Directing the Company to receive contribution and/or indemnification from the

  Securities Class Action Defendants for their wrongful acts and omissions, which exposed Inogen

  to civil liability under the federal securities laws;

             C.      Directing Inogen to take all necessary actions to reform and improve its corporate

  governance and internal procedures to comply with applicable laws and to protect Inogen and its

  stockholders from a repeat of the damaging events described herein, including, but not limited to,

  putting forward for stockholder vote resolutions for amendments to the Company’s bylaws or

  articles of incorporation, and taking such other action as may be necessary to place before

  stockholders for a vote the following corporate governance proposals or policies:

             •    a proposal to strengthen the Company’s reporting and disclosure controls to ensure that
                  all material information is adequately and timely disclosed to the SEC and the public;

             •    a proposal to strengthen the Company’s policies, procedures, and controls over its sales
                  representatives and distributors to help protect vulnerable customers and potential
                  customers, and to ensure that abusive sales tactics are not utilized at any point during
                  the sales process;

             •    a proposal to strengthen the Board’s supervision of operations and compliance with
                  applicable state and federal laws and regulations;

             •    a proposal to ensure the accuracy of the qualifications of Inogen’s directors, executives,
                  and other employees;

             •    a proposal to strengthen the Company’s oversight and controls over insiders’ purchase
                  and sale of Company stock;

             •    a proposal to declassify the Board;

             •    a proposal to develop and implement procedures for greater stockholder input into the
                  policies and guidelines of the Board; and

             •    a provision to permit the stockholders of Inogen to nominate three candidates for
                  election to the Board;




  00587509                                              103
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 104 of 105 PageID #: 104




             D.   Against each of the Individual Defendants in favor of Inogen for the amount of

  damages sustained by Inogen, jointly and severally, in an amount to be determined at trial, together

  with prejudgment and post-judgment interest thereon;

             E.   Requiring the Individual Defendants to return to Inogen all compensation and

  remuneration of whatever kind paid to them by Inogen during the time that they were in breach of

  their fiduciary duties;

             F.   Requiring the Insider Selling Defendants to disgorge all profits realized through

  their sales of Inogen stock at artificially inflated prices while in possession of material, adverse

  nonpublic information and requiring that such profits be held in constructive trust for the

  Company’s benefit;

             G.   Directing the Individual Defendants to establish, maintain, and fully fund effective

  corporate governance and compliance programs to ensure that Inogen’s directors, officers, and

  employees do not engage in wrongful or illegal practices;

             H.   Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

  state statutory provisions sued hereunder, including attaching, impounding, imposing a

  constructive trust on, or otherwise restricting Defendants’ assets to as to assure that Plaintiff on

  behalf of Inogen has an effective remedy;

             I.   Awarding to Plaintiff the costs and disbursements of this action, including

  reasonable attorneys’ and experts’ fees and expenses; and

             J.   Granting such other and further relief as this Court deems just and equitable.




  00587509                                        104
Case 1:19-cv-01723-MN-JLH Document 1 Filed 09/13/19 Page 105 of 105 PageID #: 105




  XIII. DEMAND FOR JURY TRIAL

             Plaintiff demands a trial by jury on all issues so triable.

   Dated: September 13, 2019                                    COOCH AND TAYLOR, P.A.

                                                         By:    /s/ Blake A. Bennett
                                                                The Brandywine Building
                                                                1000 West Street, 10th Floor
                                                                Wilmington, DE 19801
                                                                (302) 984-3800

                                                                Attorney for Plaintiff
   OF COUNSEL:

   JOHNSON FISTEL, LLP
   Frank J. Johnson
   Phong L. Tran
   655 West Broadway, Suite 1400
   San Diego, CA 92101
   (619) 230-0063

   JOHNSON FISTEL, LLP
   Michael I. Fistel, Jr.
   40 Powder Springs Street
   Marietta, GA 30064
   (470) 632-6000




  00587509                                             105
